Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 1 of 87 Page ID #:1


 1
     MIGLIACCIO & RATHOD LLP
 2   Nicholas A. Migliaccio, motion for pro hac vice forthcoming
     nmigliaccio@classlawdc.com
 3   Jason S. Rathod, motion for pro hac vice forthcoming
     jrathod@classlawdc.com
 4   412 H Street NE, Suite 302
     Washington, D.C. 20002
 5   Tel: (202) 470-3520

 6   LEVIN SEDRAN & BERMAN
     Daniel C. Levin,
 7   dlevin@lfsblaw.com
     Charles E. Schaffer, motion for pro hac vice forthcoming
 8   cschaffer@lfsblaw.com
     Nicholas J. Elia, motion for pro hac vice forthcoming
 9   nelia@lfsblaw.com
     510 Walnut Street, Suite 500
10   Philadelphia, PA 19106
     Phone: (215) 592-1500
11   Fax: (215) 592-4663

12   BAIRD LAW FIRM, APC
     William A. Baird, Esq. (SBN 192675)
13   tbaird@bairdlawfirm.org
     2625 Townsgate Road, Suite: 330
14   Westlake Village, Ca. 91361
     Telephone: (805)-267-1209
15   Counsel For Plaintiffs

16                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
17                                         CASE NO. 2:21-cv-01150
     NORGE MASTRANGELO AND
18   MONIQUE VASQUEZ, individually CLASS ACTION COMPLAINT
     and on behalf of all others similarly
19   situated,                             (1) Breach of Express Warranty
                                             (2) Breach of Implied Warranty of
20         Plaintiffs,                       Merchantability
                                             (3) Common Law Fraud
21   vs.                                     (4) Violations of the Song-Beverly Consumer
                                             Warranty Act for Breach of Express
22                                           Warranty, Cal. Civ. Code §§ 1790-1795.8
     AMERICAN HONDA MOTOR,                   (5) Violations of the Song-Beverly Consumer
23   CO., INC., a corporation; and           Warranty Act for Breach of Implied
     HONDA MOTOR CO., Ltd, a                 Warranty, Cal. Civ. Code §§ 1790-1795.8
24   business entity;                        (6) Violations of the California Legal
                                             Remedies Act, Cal. Civ. Code. §§ 1750—
25     Defendants.                           1785
                                             (7)Violations of Cal. Bus. & Prof. Code §§
26                                           17200-17210
                                             (8)Unjust Enrichment
27
                                           DEMAND FOR JURY TRIAL
28    ______________________________|

                                              -1-
                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 2 of 87 Page ID #:2


 1
           Plaintiffs Norge Mastrangelo and Monique Vasquez (together, “Plaintiffs”),
 2

 3   by and through their attorneys, individually and on behalf of all others similarly

 4   situated, bring this action against Defendants American Honda Motor Co., Inc.
 5
     (“AHM”) and Honda Motor Co. (“HMC”) (collectively, “Honda” or “Defendants”).
 6

 7   Plaintiffs allege the following based on personal knowledge as to their own acts and

 8   based upon the investigation conducted by their counsel as to all other allegations:
 9
                                  INTRODUCTION
10

11         1.     Plaintiffs bring this consumer class action lawsuit on behalf of all
12   current and former owners and lessees of the following Honda vehicles: 2017-
13
     2019 Honda Accords and 2017-2019 CR-Vs (collectively, the “Class Vehicles”).
14

15   Defendants manufactured, marketed, distributed, and sold the Class Vehicles
16   without disclosing to purchasers and lessees that the Class Vehicles were sold
17
     with defective batteries that are too small and suffer from parasitic draw, which
18

19   cause the batteries to fail prematurely, marooning consumers with a disabled
20   vehicle (the “Battery Defect” or “Defect”). The Defect inevitably manifests, but
21
     does so unpredictably, which poses considerable safety risks for drivers and their
22

23   passengers who may be left stranded with an inoperable vehicle. Additionally,
24   drivers are faced with unanticipated expenses such as premature battery
25
     replacement, diagnosis, emergency roadside service, and mobile battery packs.
26

27         2.     Honda has been aware of the Battery Defect since at least February
28
     2017 when it sent a notice to its service managers and advisers that it would like

                                               -2-
                                                                                    COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 3 of 87 Page ID #:3


 1
     to collect batteries from 2016-2017 Honda Accords where the customer
 2

 3   complained of a “no-start condition.” In 2018 and 2019, with the problem

 4   persisting, Honda announced a battery collection program requesting batteries,
 5
     this time, from the 2018-2019 Accords, as well as 2017-2018 CR-Vs and 2016-
 6

 7   2018 Pilot Touring/Elites.

 8         3.     Despite knowing about the Defect, Honda has not successfully fixed
 9
     it nor disclosed the existence of the Defect to consumers.
10

11         4.     Honda likewise has failed to live up to its warranty obligations.
12   Drivers who bring their car to the dealership under warranty are often told battery
13
     tests indicate the battery is functioning normally. At best, Honda simply replaces
14

15   the defective battery with another battery of the same size or performs software
16   updates that fail to fully remedy the Defect. This is a temporary and ineffective
17
     solution, which exposes Class members to repeat battery failure.
18

19         5.     Defendants’ warranty limitations as to time and mileage limits are
20   unconscionable and unenforceable, because they knowingly sold a defective
21
     product while concealing said defect from purchasers. Defendants compounded
22

23   their unfair and deceptive behavior post sale when they continued to conceal the
24   cause of the Defect, thus ensuring further damage to the Class Vehicles and
25
     increased costs to Class members.
26

27

28


                                               -3-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 4 of 87 Page ID #:4


 1
           6.     The Defect is substantially certain to manifest in the Class Vehicles
 2

 3   and renders the Class vehicles unsuitable for their intended purpose:

 4   transportation. Many Class Members have had a battery die more than once.
 5
           7.     Plaintiffs and Class members have been deprived of the benefit of the
 6

 7   bargain because Defendants failed to disclose the Battery Defect. Accordingly,

 8   Plaintiffs seek relief both for themselves and for other owners or lessees of the
 9
     Class Vehicles.
10

11   II.   JURISDICTION, VENUE AND GOVERNING LAW
12         8.      This Court has subject matter jurisdiction over this action pursuant
13
     to 28 U.S.C. § 1332(d) because: (i) there are 100 or more class members; (ii) the
14

15   aggregate amount in controversy exceeds $5,000,000, exclusive of interest and
16   costs; and (iii) at least one Plaintiff is a citizen of different state than Defendants.
17
     This Court has supplemental jurisdiction over the state law claims pursuant to 28
18

19   U.S.C. § 1367.
20         9.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391
21
     because AHM is headquartered in this district. Additionally, Defendants transact
22

23   business in this district and are subject to personal jurisdiction in this district, and
24   are citizens of this district. Defendants have also advertised in, and from, this
25
     district and have received substantial revenue and profits from their sales and/or
26

27   leasing of Class Vehicles in this district. Therefore, a substantial part of the events
28
     and/or omissions giving rise to the claims occurred, in part, within this district.

                                                  -4-
                                                                                        COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 5 of 87 Page ID #:5


 1
            10.     This Court has personal jurisdiction over Defendants because they
 2

 3   have conducted substantial business in this judicial district, and intentionally and

 4   purposefully placed Class Vehicles into the stream of commerce within this
 5
     district and throughout the United States.
 6

 7   III.   PARTIES

 8          A.      Plaintiffs
 9
                  1. Norge Mastrangelo
10

11          11.     At the time of sale, Norge Mastrangelo was a citizen and resident of
12   California, but is presently a citizen of Connecticut and resides in Shelton,
13
     Connecticut.
14

15          12.     On or about September 2017, Plaintiff Mastrangelo purchased a 2017
16   Honda Accord Sport from Hayward Honda in 24919 Mission Blvd., Hayward, CA
17
     94544.
18

19          13.     Plaintiff was in the market for a mid-sized, affordable sedan and, in
20   purchasing his Class Vehicle, relied on Honda’s representations about the
21
     functionality and features of the vehicle, including its safety. In making
22

23   representations about the Class Vehicle, Honda never disclosed the Defect. Plaintiff
24   Mastrangelo greatly values vehicle safety. Disclosure of the Defect would have
25
     affected his purchasing decision.
26

27          14.     On or around May 12, 2020—less than three years after buying his
28
     car—Plaintiff Mastrangelo first experienced the Defect. His vehicle had 44,318

                                                  -5-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 6 of 87 Page ID #:6


 1
     miles. The vehicle was parked in front of his house and Plaintiff found that it would
 2

 3   not start. He jumpstarted the vehicle with the use of his mother’s vehicle, which

 4   was nearby. The car appeared to work fine thereafter and Plaintiff drove the vehicle
 5
     to Limitless Towing & Repair located in 78 Bridgeport Ave., Shelton, CT 06484.
 6

 7   The mechanic removed and replaced the alternator, at a total cost of $495.00.

 8         15.    Plaintiff Mastrangelo’s vehicle manifested the Defect again eleven
 9
     days later, on May 23, 2020. Plaintiff’s girlfriend had taken the vehicle to work and
10

11   found that it would not start. Plaintiff once again contacted Limitless Towing &
12   Repair in Shelton, Connecticut, and the car was towed to the mechanic’s shop.
13
     Unsure if the issue was a result of his labor, the mechanic contacted a local Honda
14

15   dealership and was told to check the vehicle’s power-train control module, or PCM.
16   The dealership did not inform the mechanic that the vehicle’s condition was a result
17
     of the Defect. The mechanic checked all the wires running from the alternator to the
18

19   PCM. Wire replacement and subsequent testing returned wrong voltage levels. The
20   mechanic removed and replaced the PCM and also installed a new battery. The total
21
     cost for the replacement of the PCM, the battery, and the towing left Plaintiff with a
22

23   $1,335.00 bill.
24         16.    Plaintiff Mastrangelo has never received a reimbursement from Honda
25
     for the costs associated with the Defect because—while within three years of
26

27   purchasing the car—the latent Defect first manifested outside 36,000 miles.
28


                                               -6-
                                                                                   COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 7 of 87 Page ID #:7


 1
           17.      Had Mr. Mastrangelo known of the Defect at the time of sale, he
 2

 3   would not have purchased the vehicle or would have paid less for it. Instead, due to

 4   Honda’s omissions and unconscionable warranty limitations, he has had to pay
 5
     more for it.
 6

 7               2. Plaintiff Vasquez

 8         18.      Plaintiff Monique Vasquez is a resident of California and resides in
 9
     Stockton, California.
10

11         19.      On or about August 2018, Plaintiff Vasquez leased a 2018 Honda
12   Accord Sport from Lodi California in 1700 South Cherokee Lane, Lodi, CA
13
     95240.
14

15         20.      Plaintiff was in the market for a mid-sized, affordable sedan and, in
16   leasing her Class Vehicle, relied on Honda’s representations about the
17
     functionality and features of the vehicle, including its safety. In making
18

19   representations about the Class Vehicle, Honda never disclosed the Defect.
20   Plaintiff Vasquez greatly values vehicle safety. Disclosure of the Defect would
21
     have affected her leasing decision.
22

23         21.      On or around August 2020—within two years of leasing her car—
24   Plaintiff Vasquez experienced the Defect. Her vehicle had roughly 39,000 miles.
25
     The vehicle was parked at her home and she found that it would not start at all.
26

27   She had no indication that the battery had gone bad. Plaintiff repeatedly attempted
28
     to turn the car over, eventually managing to do so without the use of jumper

                                                 -7-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 8 of 87 Page ID #:8


 1
     cables. She continued in this manner for about two weeks before visiting a
 2

 3   dealership.

 4         22.     Plaintiff visited the Lodi Honda dealership at 1700 S. Cherokee Ln,
 5
     CA 95240 on August 13, 2020. She believes a diagnostic test was performed on
 6

 7   the vehicle that focused attention on the battery. The dealership replaced the

 8   battery on the same day. Honda’s replacement battery is warranted for three years,
 9
     regardless of mileage. Plaintiff Vasquez was charged $214.97 total for the
10

11   replacement of the factory-installed battery because—even though she had the car
12   for only two years—the latent Defect manifested at 39,000 miles, which the
13
     dealership said put her outside of the warranty’s limitations. She has never
14

15   received a reimbursement from Honda.
16         23.     Had Ms. Vasquez known of the Defect at the time of sale, she would
17
     not have purchased the vehicle or would have paid less for it to account for the
18

19   defect. Instead, because of Honda’s omissions at the point of sale, and after, as
20   well as their unconscionable warranty limitations, she has paid more.
21
           B. Defendants
22

23         24.     Defendants are automobile design, manufacturing, distribution,
24   and/or service corporations doing business within the United States. Furthermore,
25
     Defendants design, develop, manufacture, distribute, market, sell, lease, warrant,
26

27   service, and repair passenger vehicles, including the Class Vehicles
28


                                               -8-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 9 of 87 Page ID #:9


 1
           25.    Defendant Honda Motor Co, Ltd. is a Japanese business entity
 2

 3   headquartered in Tokyo (“HMC”). HMC, through its various entities, designs,

 4   manufactures, markets, distributes and sells Honda and Acura brand automobiles
 5
     in California and multiple other locations in the United States
 6

 7         26.    Defendant American Honda Motor, Co., is incorporated in California

 8   and headquartered in Torrance, CA (“AHM”). AHM is responsible for
 9
     distribution, marketing, servicing, and sales of Honda and Acura brand cars in the
10

11   United States.
12         27.    There exists, and at all relevant times has existed, a unity of
13
     ownership between HMC, AHM, and their agents such that any individuality or
14

15   separateness between them has ceased and each of them is the alter ego of the
16   others.
17
           28.    Upon information and belief, Defendant HMC communicates with
18

19   Defendant AHM concerning virtually all aspects of the Honda and Acura products
20   it distributes within the United States. For example, Defendants have formalized a
21
     global, quality-assurance process, Global Honda Quality Standards (G-HQS) to
22

23   “increase the quality of Honda brand products manufactured and sold around the
24   world. Each site complies with G-HQS to enable a uniform quality assurance
25

26

27

28


                                                -9-
                                                                                    COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 10 of 87 Page ID #:10


  1
      system across the board and contribute to quality assurance not only in production
  2

  3   activities but also in logistics and services.”1

  4          29.    Upon information and belief, Plaintiffs allege that at all times
  5
      mentioned herein, each Defendant was acting as an agent and/or employee of each
  6

  7   of the other Defendants, and at all times mentioned was acting within the course

  8   and scope of said agency and/or employment with the full knowledge, permission,
  9
      and consent of each of the other Defendants. In addition, each of the acts and/or
 10

 11   omissions of each Defendant alleged herein were made known to, and ratified by,
 12   each of the other Defendants.
 13
             30.    Upon information and belief, the design, manufacture, distribution,
 14

 15   installation and decisions about manufacturer communications (such as about
 16   recalls, warranty coverage, and disclosure of the defect) of the batteries in the
 17
      Class Vehicles as it relates to the Defect within the Class Vehicles were executed
 18

 19   exclusively by Defendants HMA and AHM and/or their agents.
 20          31.    In this Complaint, when a reference is made to any conduct of the
 21
      Defendants, the allegation encompasses all acts, deeds or conduct accomplished
 22

 23   by or through one or more of its officers, directors, agents, employees, or
 24   representatives who was actively involved in the management, direction, control,
 25
      or transaction of the ordinary business and affairs of Defendants.
 26

 27
      1https://global.honda/content/dam/site/global/about/cq_img/sustainability/report/pdf/2018/Honda-
 28
      SR-2018-en-065-078.pdf

                                                     -10-
                                                                                             COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 11 of 87 Page ID #:11


  1
            32.      Defendants sell cars in part through their authorized dealers. These
  2

  3   dealers are authorized to represent Honda vehicles—including the Class Vehicles

  4   discussed herein— such that receiving information from an authorized Honda
  5
      dealership is an opportunity to receive information directly from Defendants.
  6

  7         33.      Authorized Honda dealers are Honda’s agents. Honda’s logo is

  8   displayed at these dealerships; Defendants’ brochures and other marketing
  9
      materials are displayed and distributed at these dealerships. By the terms of the
 10

 11   express warranty, Honda owners and lessees are required to return to dealerships
 12   for any and all repairs. Authorized dealerships also receive technical bulletins—
 13
      written by Defendants—which describe potential vehicle problems and mandate
 14

 15   specific repairs or push required software updates. See Daniel v. Ford Motor Co.,
 16   806 F.3d 1217, 1226 (9th Cir. 2015).
 17
            34.      A dealership agreement governs Defendants’ relationships with its
 18

 19   authorized dealerships. This agreement imposes a number of reciprocal
 20   commitments on both parties. Among other things, it requires:2
 21
                  • that Honda offer to dealers “general and specialized product
 22

 23                  information and to provide field sales personnel to advise and
 24
                     counsel Dealer’s sales organization on sales-related subjects such as
 25

 26

 27   2 A copy of Honda’s Automobile Dealer Sales and Service Agreement (Dealership Agreement),
 28   filed with the U.S. Securities and Exchange Commission and is available at
      https://www.sec.gov/Archives/edgar/data/1019849/000095012402000556/k66280ex10-2_3.txt .

                                                  -11-
                                                                                        COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 12 of 87 Page ID #:12


  1
                  merchandising, training, and sales management,” (Dealership
  2

  3               Agreement § 1.2.A), as well as “general and specialized service and

  4               parts training courses” (id. § 1.2.B);
  5
               • that Honda make available “such sales, service and parts manuals,
  6

  7               brochures, special service tools and equipment and other data for
  8               Honda Products as American Honda deems necessary for Dealership
  9
                  Operations” (id. § 1.4);
 10

 11            • that Honda “agree to maintain a nationwide system of authorized
 12
                  dealerships of Honda Products. In order that those authorized dealers
 13
                  may be assured of the benefits of comprehensive advertising of
 14

 15               Honda Products, American Honda agrees to establish and maintain
 16
                  general advertising programs in such manner and amount as it may
 17
                  deem appropriate and will make sales promotion and campaign
 18

 19               materials available” to dealers (id. § 1.5);
 20
               • that dealers “promote and sell, at retail, Honda Products, and . . .
 21
                  promote and render service, whether or not under warranty, for those
 22

 23               products within the Dealer’s Primary Market Area” (id. § 3.1);
 24
               • that dealers “agree[] to establish and maintain an adequate and
 25

 26               trained sales and customer relations organization,” and “agree[] to

 27               establish and maintain a complete service and parts organization,
 28


                                                -12-
                                                                                    COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 13 of 87 Page ID #:13


  1
                  including a qualified service manager and a qualified parts manager
  2

  3               and a number of competent service and parts personnel adequate to

  4               care for the service obligations to be performed by Dealer under the
  5
                  Agreement” (id. § 3.3);
  6

  7            • that dealers “agree[] to acknowledge, investigate and resolve
  8               satisfactorily all complaints received from owners of Honda Products
  9
                  in a businesslike manner in order to secure and maintain the goodwill
 10

 11               of the public” and shall “promptly report[]” “[a]ny complaint
 12               received by Dealer which . . . cannot be readily remedied” (id. § 3.4);
 13
               • that dealers “will follow all reasonable directives, suggestions and
 14

 15               policies of American Honda. All written directives, suggestions and
 16
                  policies of American Honda contained in any of its bulletins or
 17
                  manuals, which are in effect as of the date of the Agreement or are
 18

 19               issued thereafter, will be deemed a part of the Agreement” (id. § 3.9);
 20
               • that dealers “perform any and all warranty, recall, product
 21
                  improvement or product update service in compliance with
 22

 23               instructions and directives issued by American Honda, regardless of
 24
                  where the Honda Product involved was purchased,” and they will not
 25

 26
                  charge for such services “to protect and maintain the goodwill and

 27

 28


                                              -13-
                                                                                    COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 14 of 87 Page ID #:14


  1
                  reputation of Honda Products and the Honda Trademarks” (id. §
  2

  3               3.12);

  4            • that dealers “agree[] that [they] will expressly incorporate any
  5
                  warranty furnished by American Honda with a Honda Automobile as
  6

  7               a part of each order form or other contract for the sale of such Honda
  8               Automobile by Dealer to any buyer,” “agree that [they] will deliver
  9
                  to the buyer of all Honda Products, at the time of delivery of such
 10

 11               Honda Products, copies of such applicable warranties as may be
 12               furnished by American Honda,” and “agree[] to abide by and
 13
                  implement in all other respects American Honda’s warranty
 14

 15               procedures in effect at the time of Dealer’s sale” (id. § 4.2);
 16
               • that dealers “agree[] to develop and actively utilize programs for the
 17
                  advertisement and promotion of Honda Products and its servicing of
 18

 19               such products.” The provision further states: “Such programs will
 20
                  include the prominent display and use or demonstration of Honda
 21
                  Automobiles. Dealer further agrees to cooperate with all reasonable
 22

 23               promotional programs developed by American Honda” (id. § 5.1);
 24
               • that dealers “agree[] that [they] will not advertise, promote or trade in
 25

 26
                  Honda Products or the servicing thereof in such a manner as to injure

 27               or be detrimental to the goodwill and reputation of American Honda
 28


                                               -14-
                                                                                    COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 15 of 87 Page ID #:15


  1
                  and the Honda Trademarks.” Moreover, the dealers further “agree[]
  2

  3               that [they] will not publish or otherwise disseminate any

  4               advertisement or announcement or use any form or media of
  5
                  advertising which is objectionable to American Honda. Dealer agrees
  6

  7               to discontinue immediately any advertisement or form of advertising

  8               deemed objectionable upon request of American Honda” (id. § 5.2);
  9
               • that dealers, “[s]ubject to applicable federal, state or local ordinances,
 10

 11               regulations and statutes, . . . agree[] to erect and maintain, at the
 12               Dealership Location, at Dealer’s expense, authorized product and
 13
                  service signs of types required by American Honda, as well as such
 14

 15               other authorized signs as are necessary to advertise the Dealership
 16               Operations effectively and as are required by American Honda” (id. §
 17
                  5.3);
 18

 19            • that dealers are “granted the nonexclusive right and license to use and
 20
                  display the Honda Trademarks at the Dealership Premises” but such “
 21
                  use or display is limited to that which is necessary in connection with
 22

 23               the sale, offering for sale and servicing of Honda Products at retail at
 24
                  the Dealership Location. Dealer agrees that it will promptly
 25
                  discontinue the use of any of the Honda Trademarks or change the
 26

 27               manner in which any of the Honda Trademarks is used when
 28
                  requested to do so by American Honda” (id. § 6.2);

                                                -15-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 16 of 87 Page ID #:16


  1
               • that dealers “agree[] to keep complete and current records regarding
  2

  3                the sale and servicing of Honda Products and to prepare for American

  4                Honda such reports, based on those records, as American Honda may
  5
                   reasonably request
  6

  7            •   (id. § 7.3);
  8
               • that dealers “agree[] to permit, during reasonable business hours,
  9
                   American Honda, or its designee, to examine, audit, reproduce and
 10

 11                take copies of all reports, accounts and records pertaining to the sale,
 12
                   servicing and inventorying of Honda Products, including, but not
 13
                   limited to, records in support of claims for reimbursement or credit
 14

 15                from American Honda, and with the prior approval of Dealer, which
 16
                   approval will not be unreasonably withheld, to interview Dealer
 17
                   employees with respect thereto” (id. § 7.4);
 18

 19            • that the Dealership Agreement is terminated where a dealer fails “to
 20
                   provide adequate representation, promotion, sales or service,
 21

 22
                   including warranty work” (id. § 9.4.N);

 23            • After the termination of an agreement, dealers agree to cease using
 24
                   any Honda trademark and symbols; “will remove all signs bearing
 25

 26                any Honda Trademark and will destroy all stationery, repair orders,

 27                advertising and solicitation materials, and all other printed matter
 28


                                                -16-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 17 of 87 Page ID #:17


  1
                   bearing any Honda Trademark or referring directly or indirectly to
  2

  3                American Honda or Honda Products in any way which might make it

  4                appear to members of the public that Dealer is still an authorized
  5
                   dealer and “will also deliver to American Honda, at American
  6

  7                Honda's place of business, or to a person designated by American

  8                Honda, or will destroy the same upon request by American Honda,
  9
                   any and all technical or service literature, advertising and other
 10

 11                printed material then in Dealer's possession which relates to Honda
 12                Products and which was acquired or obtained by Dealer from
 13
                   American Honda. Dealer will destroy any sign bearing a Honda
 14

 15                Trademark which has not been repurchased by American Honda.”
 16                (id. § 10.3).
 17

 18   IV.   FACTUAL ALLEGATIONS
 19
         A. The Class Vehicles
 20
            35.    The Honda Accord moniker comprises a number of automobiles but
 21

 22   is most commonly associated with its four-door sedan model and has been one of
 23
      the best-selling cars in the United States for decades.
 24
            36.    Honda advertised the 2017 Honda Accord as “a legend in its time”
 25

 26   and touted that “innovative technology and inspiring performance make it more
 27
      than a car.” Honda also promised that every “Accord is equipped with advanced
 28


                                                -17-
                                                                                        COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 18 of 87 Page ID #:18


  1
      safety features designed to help you and your passenger, mile after mile.”3 Their
  2

  3   2017 brochure offers a comprehensive list of features and driver assistive

  4   technology from smart entry, rain-sensing windshield wipers, lane watch, multiple
  5
      collision detection systems, Bluetooth, Apple and Android connectivity—among
  6

  7   many others. In short, the brochure describes a car that requires a significant

  8   electrical system to support it and promises a safe, reliable car—as long as the
  9
      power works.
 10

 11         37.    The Honda CR-V is a compact, crossover sport-utility vehicle, a mid-
 12   range automobile fitting in between the smaller Honda HR-V and the larger
 13
      Honda Pilot. Described as “a vehicle designed for a superior driving experience,”
 14

 15   Honda proclaims the consumer can “commute with confidence.”4 This vehicle
 16   also delivers “a wealth of standard features and driver and passenger
 17
      conveniences, all backed by the Available Honda Sensing™ suite of safety and
 18

 19   driver assistive technologies.” Indeed, the brochure emphasizes this smorgasbord
 20   of features and technologies at least three times, claiming at one point that the
 21
      vehicle “delivers more comforts and conveniences than ever.” Like the Accord,
 22

 23   then, the CR-V is a power-hungry automobile with many impressive features that
 24   become inoperable when the battery dies.
 25

 26
      3 https://automobiles.honda.com/-/media/Honda-Automobiles/Vehicles/2017/Accord-
 27   Coupe/Brochure/V3/MY17-Accord-Wave-2-Model-Site.pdf. Marketing for the 2018-2019
 28   Accords makes similar safety and convenience claims.
      4 Marketing for the 2018-2019 CR-V makes similar safety and convenience claims.


                                                -18-
                                                                                        COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 19 of 87 Page ID #:19


  1
            38.    Since at least 2017, drivers and owners have complained about
  2

  3   failing batteries in their Accords and CR-Vs. These batteries suffer from a defect

  4   that results in a parasitic draw on the vehicle’s battery power and are also too
  5
      small to power the vehicles’ advanced electrical systems.
  6

  7         39.    A car battery is meant to provide a surge of electricity to start an

  8   engine, at which point the alternator takes over and powers the vehicle. Continuous
  9
      and repeated draining down of batteries significantly shortens their lifespan. The
 10

 11   Defect, therefore, necessitates more frequent—and unpredictable—battery
 12   replacement than is typical with non-defective vehicles. Replacing batteries, as
 13
      well as the cost and time of emergency roadside assistance, towing and jump
 14

 15   packs, will continue to be an ongoing expense and persistent problem for owners
 16   and lessees until Honda fixes the Defect.
 17
         B. The Defect Poses a Significant Safety Hazard
 18

 19         40.    In addition to the aggregating cost of battery replacement, the Defect
 20   poses substantial safety hazards because the Defect manifests in power failure and
 21
      renders the Class Vehicle inoperable. As a result, drivers become stranded and
 22

 23   must seek roadside assistance and utilize alternative means of transportation.
 24         41.    When the battery fails, all electrical components lose power, which
 25
      means that many safety features in the Class Vehicles cannot be used. This
 26

 27   includes features like hazard lights, which are specifically designed to increase
 28
      safety for a driver when their vehicle becomes disabled. Of course, the headlights

                                                  -19-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 20 of 87 Page ID #:20


  1
      also will not work, increasing the danger for a stranded motorist and making it
  2

  3   harder for roadside assistance to locate the disabled vehicle. Because the defect

  4   manifests unexpectedly, motorists might find themselves stranded in dangerous
  5
      weather, or in an area with poor reception or no immediately available roadside
  6

  7   assistance.

  8         42.     If the car is locked when the battery fails, drivers will be unable to
  9
      readily open their car, potentially stranding motorists for a time who left their
 10

 11   phones or wallets in the car, unable to call for help. Children or pets might also
 12   become locked inside the vehicle for some time. Because of the severity of all of
 13
      these risks, the Defect poses a clear safety hazard.
 14

 15      C. Honda’s Deficient Warranty Performance
 16         43.     Honda provides a three-year/36,000 mile New Vehicle Limited
 17
      Warranty for the Class Vehicles. With limited exclusions, the New Vehicle
 18

 19   Limited Warranty covers the entire vehicle—including the electrical system and
 20   battery, as well as “any part that is defective in material or workmanship under
 21
      normal use.” All repairs are free of charge.
 22

 23         44.     Honda also provides a “Replacement Battery Limited Warranty,”
 24   which covers replacement batteries for 100 months. During the first 36
 25
      months/three years, a replacement battery will be installed free of charge under
 26

 27   the terms of the New Vehicle Limited Warranty. “For the remaining 64 months
 28
      (five years and four months) you will receive a credit toward the purchase of the

                                                 -20-
                                                                                       COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 21 of 87 Page ID #:21


  1
      battery. This credit is based on the then-current retail price” and decreases each
  2

  3   year. The owner/lessee is responsible for labor costs after the first 36 months/

  4   three years.
  5
            45.      The Defect arises from defective materials and/or workmanship in
  6

  7   the Class vehicles and is therefore covered under Honda’s warranties. When

  8   owners and lessees bring their car for service, however, Honda regularly fails to
  9
      tell those individuals that the batteries are defective. In fact, customers are often
 10

 11   told their batteries are performing normally. At most, Honda instructs its
 12   technicians to replace the batteries in the Class Vehicles. But since Honda
 13
      replaces the batteries with the same type of batteries or performs ineffective
 14

 15   software updates without addressing the underlying cause of the premature battery
 16   failure, the Defect inevitably manifests again. Honda’s warranties, then, provide
 17
      only a temporary, ineffective solution.
 18

 19         46.      Moreover, because of the nature of the Defect, the defective battery is
 20   certain to fail after the expiration of the warranties, ensuring that consumers will
 21
      continue to incur expenses for the Defect.
 22

 23         47.      Defendants’ warranty limitations as to time and mileage limits are
 24   unenforceable here because they knowingly sold a defective product while
 25
      concealing said defect from purchasers. When Defendants brought the Class
 26

 27   Vehicles to market, they knew or should have known that the Vehicles were not as
 28
      warranted through their extensive presale testing and other internal systems, like

                                                 -21-
                                                                                       COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 22 of 87 Page ID #:22


  1
      their battery collection program. Class Members were unaware of the Defect,
  2

  3   which was exclusively in Defendants’ control. When Class Members demanded

  4   service under the warranty, Defendants also knew or should have known about the
  5
      Defect through its post-sale testing, audits, replacement part orders, and consumer
  6

  7   complaints. Many purchasers have alerted Defendants that there is something

  8   defective about the battery, and NHTSA database contains complaints that
  9
      specifically notify Defendants about a failure of the warranty.
 10

 11         48.    Plaintiffs had no meaningful choice in determining these warranty
 12   limitations, the terms of which unreasonably favored Defendants. A gross disparity
 13
      in bargaining power existed between Defendants and the Class Members, and
 14

 15   Defendants knew or should have known that the Class Vehicle was defective at the
 16   time of sale and that the battery was substantially certain to fail and otherwise
 17
      impact the utility and safety of the Class Vehicles. Defendants concealed material
 18

 19   facts about the defective battery both pre and post sale.
 20         49.    The Defect impacts the core functionality of the Class Vehicles
 21
      because—when it manifests—owners and lessees are unable to operate their
 22

 23   automobile. Additionally, the random expression of the Defect ensures consumers
 24   cannot rely on their vehicles for transportation, clearly an unanticipated outcome
 25
      for a purchaser of a new car. Honda’s refusal to meet its obligations under these
 26

 27   warranties transfers the costs of the Defect onto the customers, who purchase
 28
      larger capacity batteries, battery chargers, roadside assistance, or are forced to pay

                                                -22-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 23 of 87 Page ID #:23


  1
      repair costs when the Defect manifests outside the warranty period simply to
  2

  3   ensure they can use their vehicle for its intended purpose: transportation.

  4      D. Honda Had Superior and Exclusive Knowledge of the Defect
  5
            50.    Defendants knew, or should have known, about the Defect through
  6

  7   their exclusive knowledge of non-public, internal data about the Defect, including:

  8   (1) pre-release testing data; (2) their own records of customers’ complaints from
  9
      dealerships; (3) aggregate data from Defendants’ dealers, including their repair
 10

 11   records, orders and replacement parts sales data; (4) consumer complaints to the
 12   NHTSA and resulting notice from the NHTSA; (5) warranty and post-warranty
 13
      claims; (6) testing conducted in response to owner or lessee complaints including
 14

 15   Defendants’ battery collection program; (7) other internal sources of aggregate
 16   information about the problem; and (8) external websites monitored by
 17
      Defendants. Defendants were well aware—or should have been aware—of the
 18

 19   Defect but failed to notify its customers of the nature and extent of the problems
 20   with Class Vehicles or provide any adequate remedy for the Defect.
 21
            51.    Defendants are experienced in the design and manufacture of
 22

 23   consumer vehicles. As an experienced manufacturer, Defendants conduct tests,
 24   including pre-sale testing, on incoming components, including the battery, to
 25
      verify the parts are free from defects and meet Defendants’ specifications. Based
 26

 27   on the results of these tests, Defendants knew or should have known the battery
 28


                                                -23-
                                                                                    COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 24 of 87 Page ID #:24


  1
      was defective and likely to put consumers in a dangerous position due to the
  2

  3   inherent risk of the Defect.

  4          52.    Honda’s Global Honda Quality Standard (G-HQS) “is a set of
  5
      fundamental standards supporting quality assurance and improvement activities in
  6

  7   all domains based on Honda’s Quality Cycle.”5 Management involved in this

  8   initiative meet regularly to share information. “To ensure high quality, Honda
  9
      conducts comprehensive quality assurance activities from the dual perspective of
 10

 11   design and manufacturing.” For example, Honda establishes manufacturing
 12   control items and criteria for each part, assures quality parts from third-party
 13
      suppliers through quality audits, and “subjects new and redesigned models to a
 14

 15   rigorous regimen of long-distance durability testing before beginning mass
 16   production to verify there are no quality issues.” Honda also specifically
 17
      implements a Line End Tester to inspect electronic control systems. Based on the
 18

 19   processes formalized through G-HQS, Defendants knew or should have known
 20   the battery was defective and likely to put consumers in a dangerous position due
 21
      to the inherent risk of the Defect.
 22

 23          53.    Honda’s knowledge of the Defect in the Class Vehicles is
 24   demonstrated by a number of manufacturer communications. Manufacturer
 25

 26

 27   5

 28   https://global.honda/content/dam/site/global/about/cq_img/sustainability/report/pdf/2018/Honda-
      SR-2018-en-065-078.pdf

                                                    -24-
                                                                                             COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 25 of 87 Page ID #:25


  1
      communications are sent to dealers to assist in the repairs and maintenance of
  2

  3   their cars. These communications are tracked by the NHTSA. Beginning in

  4   February 2017, Honda began sending a “Request for Parts” asking for 2016-2017
  5
      Honda Accord batteries. Specifically, Honda noted it was “investigating certain
  6

  7   2016-2017 Accord V6s with a customer complaint of a no-start conditions that

  8   requires the 12V battery to be replaced. To fully understand the cause of this
  9
      condition, AHM would like to collect specific parts from the vehicle prior to you
 10

 11   attempting a repair of any kind.”6
 12          54.     By 2019, Honda was describing a “new battery collection program”
 13
      in communications with its dealerships. Honda now requested batteries from
 14

 15   2018-19 Accords, as well as 2017-18 CRVs, and 2016-18 Pilot Touring/Elites.7
 16   Noticeably, these new communications did not allude to any battery problems—
 17
      despite the continuing and ongoing complaints from customers—but only
 18

 19   referenced a “battery collection,” thus concealing the reasoning for the collection.
 20   Despite these communications to the dealerships, and the ever-widening net of its
 21
      investigation, Honda failed to disclose the existence of the Defect.
 22

 23
      6
 24    https://static.nhtsa.gov/odi/tsbs/2017/MC-10108050-9340.pdf
      7https://static.nhtsa.gov/odi/tsbs/2019/MC-10159033-0001.pdf. Honda has received a significant
 25   number of complaints regarding the Pilot’s battery related to the auto-idle feature—with drivers
      complaining their cars do not restart when they stop for lights, stop signs, turning, or attempt to
 26   perform similar functions. The defect in the Pilot vehicles is outside the scope of the Complaint.
      However, the existence of this battery collection program—which targets only those models that
 27   have received a noteworthy number of power failure complaints—illustrates Honda’s knowledge
 28   of the Defect at the heart of the Complaint. Additional complaints from NHTSA are attached
      hereto as Exhibit A.

                                                      -25-
                                                                                                 COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 26 of 87 Page ID #:26


  1
            55.    Consumer complaints to the NHTSA also suggest that Honda was
  2

  3   aware of the Defect but chose to deny its existence.

  4         56.    The Office of Defects Investigation within the NHTSA conducts
  5
      defect investigations and administers safety recalls to support the NHTSA’s
  6

  7   mission to improve safety on the Nation’s highways. All vehicle manufacturers,

  8   including Defendants, are legally obligated to routinely monitor and analyze
  9
      NHTSA complaints in order to determine whether vehicles or automotive
 10

 11   components should be recalled due to safety concerns (which is backed by
 12   criminal penalties). Accordingly, Defendants have—or should be imputed—
 13
      knowledge of any and all NHTSA complaints. See TREAD Act, Pub. L. No. 106-
 14

 15   414, 114 Stat. 1800 (2000).
 16         57.    The following sampling of complaints to the NHTSA concerning the
 17
      Class Vehicles demonstrates the manifestation of the Defect, the safety risk the
 18

 19   Defect poses, and the Defendants’ unwillingness to remedy the Defect.
 20
 21                                 2017-2018 Honda Accords:
 22    Complaint Date: Sept. 18,  NHTSA ID Number: 11359948
 23    2020
       USED ACCESSORY SYSTEM FOR 15 MINUTES TO VACUUM
 24
       CAR WHILE LISTENING TO RADIO. ENTIRE SYSTEM WENT
 25    DEAD. COULD NOT MOVE SHIFT LEVER, CLOSE WINDOWS,
       OR MOVE THE CAR. SAME HAPPENED A YEAR AGO. HONDA
 26
       SAYS ACCESSORY SYSTEMS USES SO MUCH ENERGY IT
 27    DRAINS THE SYSTEM. LONG TERM PROBLEM FOR THIS
       CAR. NEEDS TO BE FIXED. IT WAS STATIONARY IN AN
 28
       AWKWARD LOCATION SO IT WAS IMPOSSIBLE TO LEAVE IT

                                               -26-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 27 of 87 Page ID #:27


  1
       WHERE IT WAS. HAD TO GET NEIGHBORS HELP WHO
  2    LUCKILY HAD HAD THE SAME PROBLEM WITH HER
  3    HONDA. MEANWHILE HONDA SAID THIS AM THAT THEY
       WOULD NOT HONOR THE 100 MONTH WARRANTY ON
  4    THEIR REPLACEMENT BATTERY PUT IN A YEAR AGO AS ITS
  5    "COVERED UNDER THE 36 MONTH WARRANTY" WHICH
       RAN OUT LAST AUGUST.
  6

  7    Complaint Date: December 2, NHTSA ID Number: 11331438
       2019
  8    NOT A SAFETY ISSUE ?? SOMETHING KEEPS KILLING THE
  9    BATTERY ON THE CAR .REPLACED BATTERY TWICE IF YOU
       LEAVE FOR A WEEK THE BATTERY IS DEAD. HAVE A
 10    COWORKER THAT HAS THE SAME YEAR AND MODEL WITH
 11    SAME ISSUE.HAVE BROUGHT TO HONDA TWICE ONLY TO
       BE TOLD THERE IS NOTHING WRONG??!! THEREFORE,STILL
 12    AN ONGOING ISSUE PRESENTLY.
 13
       Complaint Date: January 10, NHTSA ID Number: 11327379
 14    2020
 15    1/10/2020 CAR WOULDN'T START. NO PREVIOUS PROBLEMS.
       CALLED HONDA ROADSIDE ASSISTANCE THEY PROVIDE A
 16
       JUMP START IN WHICH THE CAR STARTED. DROVE THE
 17    CAR RIGHT TO DAVID HOBBS HONDA. THEY PERFORMED
       TEST WHICH SAID EVERYTHING. 6/4/2020 MY CAR DID THE
 18
       EXACT SAME THING EXPECT THIS TIME I DID DRIVE TO
 19    THE DEALERSHIP AFTER GETTING A JUMP START. LATER
       THAT EVENING I WENT TO START THE CAR AND IT
 20
       WOULDN'T START. 6/5/2020 MORNING THE CAR WOULDN'T
 21    START. IN ALL INCIDENTS THE CAR WOULD TRY TO TURN
       ON BUT WOULDN'T, THE KEYLESS ENTRY WORKED, ALL
 22
       LIGHTS WORKS. THE STEERING WHEEL LOCKED ON ALL
 23    INCIDENTS. ALL INCIDENTS THE CAR WAS STATIONARY.
       6/5/2020 MY CAR WAS TOWED TO DAVID HOBBS HONDA
 24
       AND THEY NOTIFIED ME THE WAS COMPLETELY DEAD
 25    WHEN IT ARRIVED NOTHING WAS WORKING. THEY
       CALLED BACK LATER IN THE DAY AFTER DOING TESTING
 26
       AND ONCE AGAIN SAID ALL TESTING WAS FINE. HOWEVER,
 27    THEY WOULD LIKE TO KEEP MY VEHICLE OVERNIGHT TO
       SEE IF MY CAR WOULD WORK IN THE MORNING AND TO
 28


                                           -27-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 28 of 87 Page ID #:28


  1
       DO TESTING AGAIN. MY VEHICLE IS STILL AT THE
  2    DEALERSHIP. *TR
  3
       Complaint Date: May 23,  NHTSA ID Number: 11098225
  4    2018
  5    CAR NEEDED TO BE JUMPED STARTED TWICE. DEALERSHIP
       UNABLE TO FIND CAUSEO OF BATTERY NOT FUNCTIONING.
  6    TOWED TO DEALERSHIP. BATTERY AND ALL OTHER
  7    DIAGNOSTIC TESTS FAILED TO SHOW ANY CAUSE OF DEAD
       BATTERY. FIRST TIME, CAR WOULD NOT START AFTER
  8    WAITING 20 MINS. SECOND TIME, CAR IN GARAGE OVER
  9    NIGHT WOULD NOT START.
 10    Complaint Date: Nov. 2, 2020 NHTSA ID Number: 11374134
 11    I HAVE CHANGED TWO BATTERIES SINCE I BOUGHT IT
       FIRST BATTERY THAT IT CAME WITH COMPLETELY DIED
 12    AND COULDN'T EVEN GET A JUMP. CHANGED IT AND NOW I
 13    HAVE TO KEEP GETTING JUMP EVERYDAY. MY
       WINDSHIELD HAS ALSO CRACKED TWICE FROM
 14    PASSENGER SIDE TO DRIVER SIDE. NO PUNCTURE MARK
 15    INDICATING SOMETHING HIT IT.
 16
       Complaint Date: January 19, NHTSA ID Number: 11179999
 17    2019
       MY HONDA ACCORD 2017 4 CYN ALL OF DASH BOARD
 18
       LIGHTS LIT UP, THE STEERING WHEEL PARTIALLY LOCKED
 19    WHILE I WAS DRIVING GOING 55 MPH. I PULLED OVER AND
       COULDN'T CUT THE CAR OFF WITH MY START BUTTON.
 20
       AFTER ABOUT 5 MINUTES I WAS ABLE TO FINALLY CUT IT
 21    CUT OFF. THEN IT WOULD NOT START AT ALL. THEN AFTER
       ANOTHER 5 MINUTES IT STARTED AND I WENT STRAIGHT TO
 22
       THE CAR DEALERSHIP JANUARY 2019. ABOUT SEVEN
 23    MONTHS EARLIER, MY CAR WOULD START AT ALL. I WENT
       TO THE DEALERSHIP AND THEY COULDN'T FIND ANYTHING
 24
       WRONG. THEY TOLD ME ONLY THING IT MIGHT BE WAS THE
 25    BATTERY, I BOUGHT A BATTERY AND MY CAR WAS ONLY 11
       MONTHS OLD. RECENTLY, FEBRUARY 2019, NOW MY
 26
       BATTERY IS 7 MONTHS OLD, MY CAR WOULDN'T START
 27    AGAIN. THEY CAN'T FIND ANYTHING WRONG WITH MY CAR,
       BUT I AM HAVING ISSUES. THERE HAVE BEEN TIMES WHEN I
 28
       START MY CAR AND THE DASH LIGHTS DO NOT COME ON

                                           -28-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 29 of 87 Page ID #:29


  1
       AND I HOLD THE BUTTON ON THE DASH AND THE SYSTEM
  2    REBOOT AND THE DASH LIGHT COME ON. MY CAR IS AT THE
  3    DEALERSHIP AND NOW IT IS STARTING, BUT THE SAID
       EVERYTHING IS REGISTERING THAT NOTHING IS WRONG. I
  4    HAVE AN HUGE ISSUE BECAUSE I CAN'T BE STRAINED IN
  5    THIS COLD WINTER WEATHER AND MY CAR NOT STARTING.
       THIS IS UNSAFE BECAUSE I WAS IN MOTION LESS THAN A
  6    MONTH AGO ON THE HIGHWAY GOING 55 MPH AND MY CAR
  7    FROZE IN MOTION. CJB FEBRUARY 2019

  8    Complaint Date: December 3, NHTSA ID Number: 11308018
  9    2020
       LAST SERVICE CHECK, APPROX 1 WEEK, SHOWED BATTERY
 10    PARTIALLY DISCHARGED (MARKED AS "FAILED" AND
 11    "REPLACE" ON THE SERVICE REPORT. NO APPARENT
       REASON. TODAY, AFTER A RAINY DAY AND NOT USING
 12    THE CAR THE DAY BEFORE, FOUND THE CAR LOCKED AS
 13    ALWAYS BUT ALL FOUR WINDOWS WERE DOWN. THIS IS
       THE SECOND OCCURRENCE. THE FIRST TIME WAS 2
 14    MONTHS AGO WHEN A NEIGHBOR CALLED TO TELL ME
 15    THE WINDOWS WERE DOWN. THE CAR WAS LOCKED THEN
       AS WELL, IT WAS ALSO AFTER A RAINY DAY. IN BOTH
 16    OCCURRENCES, THERE WAS NO WATER IN THE VEHICLE
 17    OR ON THE SEATS.
 18    Complaint Date: May 31,  NHTSA ID Number: 11372582
 19    2020
       A FEW MONTHS I STARTED HAVE A PROBLEM WITHE THE
 20
       MY CAR .I LET MY CAR FOR SHORT TIME LIKE LESS THAN
 21    ONE HOUR WITH THE EMERGENCY LIGHTS ON ..BUT THE
       ENGINE WAS OFF (THE CAR WAS STATIONARY). SO WHEN I
 22
       WAS ABOUT TO LEAVE FROM THE PLACE WHERE I WERE I
 23    STAR THE ENGINE AND IT DIDN'T WORK AND ALL THE
       LIGHT GO ON LIKE CRAZY AND 3 MESSAGE SHOWED ON
 24
       THE SCREEN. THAT SAID IT WAS SAFETY TO DRIVE AND
 25    THERE'S A PROBLEM WITH THE BREAK SYSTEM PROBLEM ,
       ANTI-BREAK SYSTEM PROBLEM AND TIRE PRESSURE
 26
       MONITOR SYSTEM. SO I CALLED THE DEALER AND THEY
 27    TOLD ME THAT MAYBE IT WAS SOMETHING WRONG WITH
       THE BATTERY SO THEY TOLD TO TURN OFF AND TURN THE
 28
       ENGINE ON AGAIN AND THEY TOLD ME THAT HE DRIVES IT

                                           -29-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 30 of 87 Page ID #:30


  1
       FOR A CERTAIN TIME AND ALL THE LIGHTS ON THE DASH
  2    GO OUT AND SINCE MAYBE IT WAS BECAUSE OF THE HIGH
  3    TEMPERATURES WE HAD. BUT IT WAS LIKE THAT I MEAN
       THE CAR IS STILL RUNNING "GOOD" BUT I'M NOT FELL
  4    SAFETY .I ALREADY TOOK THE THE DEALER WHERE I
  5    BOUGHT AND FIRST TIME THEY DIDN'T DO ANYTHING
       BECAUSE ALL THE LIGHT GO OUT SO THEY SAID THEY
  6    DIDN'T FOUND ANYTHING SO THE SECOND TIME THE
  7    HAPPENED THE SAME THING I RECORDED A VIDEO AND
       PHOTOS SO I SHOW THEM AN THE WAY THE STAR DOING A
  8    FULL CHECK OF EVERYTHING SO THEY DIDN'T FOUND ANY
  9    THING AND STILL APPEARS THOSE 3 MESSAGE A WHEN I
       STAR THE ENGINE NOT ALL THE TIME BUT THEY DIDN'T
 10    FIXED ANYTHING AND THEY DON'T WANT TO CHANGE FOR
 11    R ANOTHER CAR ..I DONT KNOW WHAT TO DO
 12    Complaint Date: July 16,  NHTSA ID Number: 11339802
 13    2020
       CAR WOULD NOT START BACK UP. I HAD PARKED AND
 14    WHEN I GOT BACK IN THE CAR IT WOULD NOT START.
 15
       Complaint Date: June 1, 2020 NHTSA ID Number: 11329911
 16
       AFTER OWNING THE CAR FOR 2.5 YEARS, THE CAR WOULD
 17    NOT START AND REQUIRED A JUMP. AFTER SEVERAL
       INSTANCES OF THIS OCCURRING, THE ORIGINAL OEM
 18
       BATTERY WAS REPLACED. WITHIN 2 MONTHS OF
 19    INSTALLING THE NEW BATTERY, THE CAR WOULDN'T
       START AND REQUIRED A JUMP. THE CAR WILL START FINE
 20
       FOR A FEW WEEKS AND THEN REQUIRES ANOTHER JUMP
 21    (THIS REPEATS EVERY SEVERAL WEEKS). THE CAR HAS
       BEEN INSPECTED BY A HONDA DEALERSHIP AND THEY
 22
       FOUND NO CHARGING OR DRAW ISSUES. THE CAR IS DRIVEN
 23    ENOUGH, ACCORDING TO THE DEALER, SO THAT'S NOT AN
       ISSUE EITHER. IT APPEARS BASED ON OTHER COMPLAINTS
 24
       TO NHTSA THAT THIS ISSUE IS HAPPENING TO OTHER 2017-
 25    2018 HONDA ACCORD OWNERS. PLEASE INVESTIGATE THIS
       ISSUE WITH HONDA AND HAVE THEM PERFORM A RECALL
 26
       IF NECESSARY.
 27
       Complaint Date: April 21,        NHTSA ID Number: 11321903
 28
       2020

                                           -30-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 31 of 87 Page ID #:31


  1
       VEHICLE FAILED TO START IN GARAGE FOR FIRST TIME
  2    AFTER HAVING BEEN DRIVEN REGULARLY. BATTERY TOO
  3    WEAK TO TURN ENGINE OVER. ATTEMPTED TO RECHARGE
       BATTERY. IT WOULD NOT TAKE A CHARGE. CHECKED
  4    BATTERY FLUID LEVEL AND IT WAS BELOW TOP OF PLATES
  5    IN THREE OUTER CELLS. ADDED DISTILLED WATER AND
       ATTEMPTED TO CHARGE AGAIN. IT WOULD STILL NOT TAKE
  6    A CHARGE. CALLED DEALER AND REPORTED. 2017 ACCORD
  7    WAS 38 MONTHS SINCE PURCHASE WITH 28,000 MILES ON IT.
       NO WARRANTY COVERAGE THEREFORE I PURCHASED A
  8    NEW BATTERY AT FARM & FLEET. TECHNICIAN THERE
  9    NOTED BATTERY CASE DISTORTION AS IF THE BATTERY
       HAD BEEN FROZEN. DEFINITELY DID NOT HAPPEN SINCE WE
 10    HAD THE VEHICLE SINCE THE BATTERY HAD NEVER
 11    PREVIOUSLY BEEN DISCHARGED TO MAKE IT VULNERABLE
       TO FREEZING. DEFINITELY A PROBLEM OTHER THAN
 12    ROUTINE BATTERY FAILURE DUE TO AGE OR USE.
 13
       Complaint Date: February 3, NHTSA ID Number: 11308018
 14    2020
 15    THERE ARE TIMES THE CAR WILL NOT START. HAVE TO
       GET A JUMP TO START
 16

 17    Complaint Date: October 21, NHTSA ID Number: 11270090
       2019
 18
       THIS MORNING ON MY WAY TO WORK I STOPPED FOR GAS,
 19    TURNED OFF MY CAR, WENT TO RESTART WHEN MY DASH
       STARTED GOING CRAZY AND FLICKING ON AND OFF. IT
 20
       WOULDN’T START AGAIN SO MY HUSBAND HAD TO LEAVE
 21    WORK AND COME JUMP ME, WE DROVE IT HOME, IT SAT
       FOR 3 MINS THEN TRIED TO START IT AGAIN WHEN THE
 22
       SAME THING HAPPENED. WE DECIDED TO LET THE CAR
 23    STAY PLUGGED INTO A TRICKLE BATTERY CHARGER ALL
       DAY WHILE I WENT TO WORK. AFTER WE GOT HOME, WE
 24
       DECIDED TO TEST IT, AND IT STARTED RIGHT UP. WE WERE
 25    ABLE TO TURN IT ON AND OFF SEVERAL TIMES WITHOUT
       HESITATION ALL UNTIL WE LET 5 MINS PASS IN BETWEEN
 26
       STARTS WHEN THE FLICKERING OF THE DARK BEGAN
 27    AGAIN AND THE CAR REFUSED TO START. MY CAR HAS
       LESS THAN 50K MILES ON IT, THIS ISSUE NEEDS TO BE
 28
       ADDRESSED WHEN SO MANY USERS ARE HAVING THE

                                           -31-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 32 of 87 Page ID #:32


  1
       SAME PROBLEM. WHEN WE GOT HOME WE CHECKED THE
  2    BATTERY AND IT WAS READING 12VOLTZ. WE HAVE
  3    FOUND MULTIPLE COMPLAINTS ABOUT THE SAME ISSUE
       FROM SEVERAL OTHER OWNERS AND WOULD LIKE TO
  4    KNOW WHAT IS BEING DONE TO RESOLVE THE ISSUE.
  5    SOURCES: CARCOMPLAINTS.COM, HONDAPROBLEMS.COM,
       HTTPS://WWW.NHTSA.GOV
  6

  7    Complaint Date: October 4, NHTSA ID Number: 11266417
       2019
  8    LAST NIGHT I HAD JUST GOTTEN HOME FROM WORKED
  9    AND GONE IN THE HOUSE TO CHANGE FOR CHURCH. LESS
       THAN 5 MINUTES LATER, I RETURNED TO MY CAR AND
 10    WHEN TRYING TO START IT, IT WOULD START UP. LIGHTS
 11    FLICKERED ON DASH, BUT IT WOULDN'T TURN OVER. HAD
       ROADSIDE ASSISTANCE COME TO JUMP START CAR. LESS
 12    THAN 24 HOURS LATER, THE SAME THING HAPPENED. CAR
 13    WON'T START AFTER DRIVING THIS MORNING AND THIS
       AFTERNOON ALREADY. THIS IS THE THIRD TIME THIS HIS
 14    HAPPENED THIS YEAR, WITH IN A FEW MONTHS. CAR HAS
 15    LESS THAT 50K MILES. THIS NEEDS TO BE LOOKED INTO
       BECAUSE IF I'M IN THE MIDDLE OF NOWHERE, THIS COULD
 16    BE VERY DANGEROUS.
 17
       Complaint Date: July 24, NHTSA ID Number: 11258265
 18    2019
 19    REPLACED THE FACTORY BATTERY IN 8/19 AND THEN
       AGAIN 9/24/19.
 20
 21    THERE WAS NOTHING LEFT ON IN THE CAR THAT WOULD
       HAVE CAUSED THE BATTERY TO DIE AND ALTERNATOR IS
 22
       CHARGING CORRECTLY PER TECHNICIAN.
 23
       IS THERE A KNOWN ISSUED WITH THE ELECTRICAL
 24
       SYSTEM?
 25
       Complaint Date: July 24,  NHTSA ID Number: 11240417
 26
       2019
 27    SINCE I BOUGHT MY 2017 ACCORD MANY TIMES AFTER
       DRIVING THE CAR AND TURNING OFF THE ENGINE I TRIED
 28
       TO START IT DIDN’T I HAD TO HAVE IT A BOOST THEN IT

                                           -32-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 33 of 87 Page ID #:33


  1
       RUNS FINE WITH SOME DASH LIGHTS ON THEN THEY
  2    DISAPPEAR ONCE I DRIVE AFTER MANY TIMES I TOOK IT
  3    TO THE DEALER THEY SAID YOUR BATTERY IS GOOD AND
       NO ELECTRICAL PROBLEM AND THEN I READ ONLINE I
  4    SAW TONS OF PEOPLE TALKING ABOUT THE SAME ISSUE
  5    AND THEY HAD TO REPLACE HONDA BATTERY TO A
       BIGGER BATTERY WITH HIGHER CCA BECAUSE THIS
  6    BATTERY IS WEAK AND IT CAUSE A STALL
  7    CONSEQUENTLY A CRASH OR THE CAR WILL NOT START IF
       YOU ARE IN THE MIDDLE OF NOWHERE IT’S CLEAR THIS IS
  8    A HONDA PROBLEM THAT I’LL HAVE TO BUY A BIGGER
  9    BATTERY WITH HIGHER CCA AND CAPACITY TO AVOID AS
       THEY SAID(NOT HONDA) THIS PROBLEM TO HAPPEN AGAIN
 10

 11    THANK YOU VERY MUCH
 12    THIS CAR IS 28 DAYS OLD
 13

 14    Complaint Date: June 23, NHTSA ID Number: 11221967
 15    2019
       RECENTLY TOOK MY CAR IN FOR CAR DOC MAINTENANCE
 16    FOR AND AN OIL CHANGE. PAPERWORK STATES THE
 17    BATTERY IS GOOD. UPON LEAVING THE DEALERSHIP AFTER
       MECHANIC BROUGHT MY VEHICLE OUT TO ME I JUMPED
 18    TRIED TO START THE VEHICLE AND IT WOULDN’T START SO
 19    I INFORMED THE HONDA MECHANIC AND THEY GAVE ME A
       JUMP WITH THE JUMPER BOX. IT’S BEEN 1 MONTH SINCE
 20
       THEN AND MY CAR WON’T START AT THE ODDEST TIMES
 21    EVEN AFTER I’VE BEEN DRIVING FOR A WHILE. CAR WON’T
       START OR TURN OVER AND THE LIGHTS JUST FLICKER ON
 22
       AND OFF. I’M CURRENTLY WAITING ON A TOW TRUCK TO
 23    GET A JUMP MY CAR IS PARKED IN THE GARAGE AND IT
       WON’T START. VERY FRUSTRATED WITH HONDA I HAD THE
 24
       CAR LESS THAN 2 YEARS AND I HAVE LESS THAN 50K MILES
 25
       Complaint Date: May 11, NHTSA ID Number: 11207244
 26
       2019
 27    CAR WON’T TURN OVER AT RANDOM TIMES. CLEANED
       TERMINALS AND TESTED BATTERY AND ALTERNATOR
 28
       WHICH ARE GOOD.

                                           -33-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 34 of 87 Page ID #:34


  1

  2    Complaint Date: April 19, NHTSA ID Number: 11202602
  3    2019
       BATTERY DIED AFTER LESS THAN 2 YRS OF USE. BATTERY
  4    DIES ABOUT ONCE A WEEK
  5
       WHAT CAN I DO, VERY DANGEROUS IF HAPPEN TO ME IN
  6    THE MIDDLE OF THE NIGH.
  7
       Complaint Date: October 10, NHTSA ID Number: 11180194
  8    2018
  9    BATTERY DIED AFTER LESS THAN 2 YEARS OF USE.
       NEEDED TO REPLACE. NO ELECTRICAL USE OF THE
 10    VEHICLE, PEP BOYS SAYS ITS A COMMON ISSUE WITH NEW
 11    HONDAS. NEEDED TO TOW CAR AND DANGEROUSLY
       TURNED OFF IN THE MIDDLE OF THE STREET WHEN THE
 12    BATTERY DIED.
 13
       Complaint Date: February 2, NHTSA ID Number: 11174885
 14    2019
 15    OVER THE LAST SEVERAL DAYS THE CAR WOULD NOT
       START WITHOUT REQUIRING A JUMP FOR THE BATTERY.
 16
       THEN IT WOULD RUN, BUT ONCE THE CAR WAS OFF AND
 17    HAD TO BE RESTARTED IT WOULD REQUIRE ANOTHER
       JUMP. HAD THE BATTERY TESTED AND BROUGHT THE CAR
 18
       TO DEALERSHIP AND THEY STATE NOTHING IS WRONG
 19    WITH THE VEHICLE. (IT STARTED THERE NO PROBLEM). IT
       RAN FINE FOR THE NEXT FEW DAYS, BUT CURRENTLY ITS
 20
       PARKED AND WON'T START. THE ONLY LIGHTS THAT
 21    DISPLAYED WAS THE EPS WHICH TURNED OFF SHORTLY
       AFTER THE CAR STARTED.
 22

 23    Complaint Date: June 1, 2017 NHTSA ID Number: 11004676
       I PURCHASED A NEW VEHICLE THRU A HONDA
 24
       DEALERSHIP, WHICH IS 4 HOUR DRIVE FROM MY
 25    RESIDENCE. I'VE HAD TO GET VEHICLE JUMPSTARTED ON 4
       OCCASIONS AND HAVE TAKEN VEHICLE TO A LOCAL
 26
       HONDA DEALERSHIP TO GET IT INSPECTED UNDER
 27    WARRANTY TERMS. THE DEALERSHIP HAS ONLY
       REPLACED BATTERY TWICE YET HAS NOT BEEN ABLE TO
 28


                                           -34-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 35 of 87 Page ID #:35


  1
       PINPOINT PROBLEM. DRIVER SIDE DOOR LOCK/UNLOCK
  2    BUTTON ALSO HAS BEEN MALFUNCTIONING AND
  3    TEMPERATURE GAUGE HAS ALSO BEEN
       MALFUNCTIONING. I HAVE BEEN WORKING WITH HONDA
  4    FINANCE CORPORATION CASE MANAGER BY THE NAME OF
  5    KIA WHO HAS BEEN GIVING ME RUNAROUND ALONG WITH
       LOCAL DEALERSHIP, UNABLE TO SOLVE VEHICLE
  6    DEFECT/SAFETY ISSUE. THEY NOW SUGGEST I TAKE
  7    VEHICLE TO ORIGINAL HONDA DEALER OF PURCHASE
       WHICH IS A 4 HOUR DRIVE AND HAVE THEM REMOVE
  8    AFTER MARKET ALARM THEY INSTALLED WHICH MIGHT
  9    SUPPOSEDLY BE CAUSING ELECTRICAL PROBLEM.
       HOWEVER, IT IS SPECULATION AND DRIVING LONG
 10    DISTANCE IS A HARDSHIP FOR ME AND VERY UNFAIR. I
 11    FEEL LIKE LOCAL HONDA DEALER SHOULD FIX PROBLEM.
       THIS IS A HUGE CAR SAFEY ISSUE THAT HAS NOT BEEN
 12    RESOLVED. YOUR ASSISTANCE AND GUIDANCE IS VERY
 13    APPRECIATED.
 14     Complaint Date: Sept. 25, NHTSA ID Number: 11361076
 15     2020
        WHEN I WENT TO START MY CAR AFTER PARKING IT IN A
 16     PARKING LOT, MY CAR WOULDN'T START. THE CONTROL
 17     PANEL WAS FLASHING ON AND OFF AND STATED THAT
        THERE WAS AN ISSUE WITH THE BRAKE SYSTEM AND TO
 18     SEE MY DEALER. I HAD THE CAR TOLLED TO HONDA.
 19     AFTER INSPECTING THE CAR, THEY TOLD ME THERE WAS
        A DEFECTIVE CELL IN THE BATTERY AND THEY
 20
        REPLACED THE BATTERY. I PURCHASED MY CAR BRAND
 21     NEW LAST YEAR IN 2019 YET THIS DEFECTIVE BATTERY
        CAUSED ME TO BE STRANDED, WHICH I DON'T EXPECT TO
 22
        HAPPEN WITH AN ESSENTIALLY NEW CAR.
 23

 24

 25

 26

 27

 28


                                           -35-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 36 of 87 Page ID #:36


  1
               58.    Owners also complained about the Accord battery on many other
  2

  3   sites, including popular social media sites and Honda forums, which Defendants

  4   monitor:8
  5
          • Started happening a couple weeks ago, but 4 times it has done this. Car
  6         randomly will not start when you hit the start button. It clicks as if the
  7         battery were dead and when you jump it, it starts up. If you turn the car
            off after jumping and then hit the start button again, it starts on it’s own.
  8         Honda checked them system and everything tested in the green zone
  9         “good”. Well, it just did it again today after getting gas and blocked the
            Costco gas station. After getting a jump, I parked and turned it off.
 10         Pushed the button and it started with no issue! Car has 25,000 miles and
 11         I live in Texas. The weather is still pretty nice, in the 60-70s midday.9
 12       • Honda has the shittiest batteries I ever seen in my life. Mine crapped out
 13         on me one week after delivery.10
 14
          • Wow lol. Yeah as I’ve been reading through the forums that’s what I’ve
 15         been seeing alot. Underpowered batteries.11
 16
          • Mine [2018 Accord] is only 3k miles, 7 months old. It’s really
 17         frustrated me. 3 weeks ago, for the first time I went to dinner and came
            back 1 hour later just to see the batter was completely dead. All alert
 18
            *ABS, brake, light on screen came up. Have to call RSA for jump start.
 19         2nd time, same thing happen overnight. Battery drains for no reason.
 20
            Came to maintenance, dealer said everything is fine. 3rd time, same
            thing all over again. I don’t know what to do. Will go back to dealer to
 21         force them at least replace my battery.12
 22

 23   8 A ServiceNews Article from July 2019 warned dealerships and authorized Honda mechanics
 24   about a “video going around on YouTube and online forums that claims to fix an issue,”
      indicating Defendants monitor these sites. https://static.nhtsa.gov/odi/tsbs/2019/MC-10163187-
 25   0001.pdf.
      9https://www.reddit.com/r/accord/comments/dnwrjr/2017_accord_randomly_wont_turn_over_bat
 26   tery/
      10 Id.
 27   11 Id.
      12 https://honda-tech.com/forums/honda-accord-2018-current-173/honda-accord-2018-battery-
 28
      problem-3334336/

                                                    -36-
                                                                                            COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 37 of 87 Page ID #:37


  1
          My 2017 honda accord was working fine 2 hours ago but now it won’t start.
  2       When I press the start button the lights on the dashboard flicker and there is a
  3       fast but not that loud clicking noise. The electronics in the car seem to work
  4       fine. I can take a video if it would be helpful. Any advice would be greatly
          appreciated. My college graduation is tomorrow afternoon and I have lots of
  5
          things to do tomorrow morning that require a car.13
  6

  7    • Your battery is shot. It may have enough juice to run interior electronics but it
         takes a lot more voltage than that to crank the starter over. I'm a Honda
  8
         Technician. I see this sort of thing on an almost daily basis. Since it's a 2017 I'm
  9      assuming it's still running the factory battery. The factory batteries in Hondas
 10      are garbage. I've seen them dead at 10K miles.14
 11
       • Reading online. And I guess like I said it’s pretty common. People were saying
 12
         they have the same problems. Battery will be good for a while and then all of a
 13      sudden it won’t start. So I get to looking. These Hondas have a battery about
 14      this big. No joke the battery’s this big. Looks almost a little bit bigger than a
         lawn mower battery probably.15
 15

 16    • I drive a 2017 Accord sport, have had this lease for about a year and a half,
 17      have had to get a jumpstart twice this week. Very disappointed to have this
 18      issue in a new car with 20k miles. 16

 19
       • That’s a legit problem, the battery died less than 2 years after I bought my 17
 20      Honda Accord, Costco saved the day.17
 21
       • Even (sic) 2017 has the same issues replaced by the dealer twice same old           .
 22
         Honda Products are not what they used to be.18
 23

 24
      13https://www.reddit.com/r/MechanicAdvice/comments/bpjy2j/2017_honda_accord_wont_start_d
 25
      etails_in/
 26   14 Id.
      15 https://www.youtube.com/watch?v=TtM4QWiCJ2w
 27   16 https://www.youtube.com/watch?v=nlZMp7yW_ZY
      17 Id.
 28   18 Id.


                                                 -37-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 38 of 87 Page ID #:38


  1
       • 2017 Honda Accord Touring V6, owned it for 7 months and had to replace the
  2      battery.19
  3

  4    • Hey DIY Bri, when you say the AC relay could fail and your AC isn't working,
         what do you mean by that? Would it not work at all? Would no cold air come
  5
         out, no compressor sound? My mom's 2017 Accord Touring has recently been
  6      having battery problems. The dealer tested the obvious like the alternator,
  7      battery cells, etc and nothing was wrong. But it's constantly dying at random.
         Sometimes it doesn't even have any crank amps and is dead as can be. Your
  8
         solution seems very plausible. Being in engineering, I joked with my mom that
  9      they weren't thinking outside of the box hard enough, and only looking at the
 10      obvious. Little did I know the fuse box may the the issue!20
 11
               59.   In addition to being aware of the Defect through complaints posted
 12

 13   on various Honda forums, popular social media sites, and NHTSA, Honda directly
 14   learned of the Defect from its networks of dealerships through communications,
 15
      repairs, and orders for new batteries. Moreover, Honda’s Quality Center “gathers
 16

 17   quality-related data from dealers in Japan and overseas through service
 18
      departments and customer consultation centers.”21 Indeed, their battery collection
 19
      program confirms both Defendants and their authorized dealerships were aware of
 20
 21   the Defect.
 22
               60.   Despite its knowledge of the Battery Defect, Honda failed to disclose
 23

 24   it to Plaintiffs and members of the Class.
 25

 26   19   Id.
      20   https://www.youtube.com/watch?v=vc2FiELAbZo
 27   21

 28   https://global.honda/content/dam/site/global/about/cq_img/sustainability/report/pdf/2018/Honda-
      SR-2018-en-065-078.pdf

                                                    -38-
                                                                                             COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 39 of 87 Page ID #:39


  1
             61.     A similar pattern emerges with respect to the Honda CR-V:
  2

  3   Beginning in 2018, Honda sent manufacturing communications requesting

  4   batteries from first the 2017-2018 CR-V.22 Despite this battery collection
  5
      program, NHTSA reported a substantial number of battery-related grievances for
  6

  7   2017-2019 CR-Vs. These types of complaints are replicated across other social

  8   media sites and Honda forums. Below is a sampling of complaints from 2017-
  9
      2019 CR-Vs.
 10

 11    Complaint Date: February 3, NHTSA ID Number: 11308018
       2020
 12    TL* THE CONTACT OWNS A 2019 HONDA CR-V. THE
 13    CONTACT STATED THAT THE VEHICLE FAILED TO START
       WITHOUT WARNING. THE VEHICLE WAS TOWED TO THOMAS
 14    TEAM HONDA (814-262-2140, LOCATED AT 1920 BEDFORD ST,
 15    JOHNSTOWN, PA 15904) WHERE THE TECHNICIAN STATED
       THAT THE VEHICLE NEEDED TO BE DRIVEN EVERYDAY TO
 16    KEEP THE BATTERY CHARGED. THE TECHNICIAN ALSO
 17    STATED THAT THE CONTACT MAY NEED TO GET A BATTERY
       TENDER. THE MANUFACTURER WAS MADE AWARE OF THE
 18    FAILURE AND INFORMED THE CONTACT THAT A CASE
 19    WORKER WOULD BE ASSIGNED. THE CONTACT DID NOT
       HEAR FROM A CASE WORKER. THE VEHICLE WAS NOT
 20    REPAIRED. THE FAILURE MILEAGE WAS APPROXIMATELY
 21    400.
 22    Complaint Date: March 15, NHTSA ID Number: 11187238
 23    2019
       CONTINUAL BATTERY FAILURES, BATTERIES GO DEAD IF
 24
       NOT DRIVEN EVERY DAY. ON MY SECOND BATTERY AND
 25

 26   22Honda issued two Manufacturer Communications for the CR-V related to the batteries, one in
      2017 and one 2019. However, as the complaints show, owners and lessees have continued to
 27   report battery failures on the 2017 years after the initial communication was issued and a similar
 28   pattern is playing out with the 2019 CR-Vs. Additionally, some consumers report that the
      software updates fail to fix the issue.

                                                      -39-
                                                                                                COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 40 of 87 Page ID #:40


  1
       DIED AS TWO DAYS NOT BEING DRIVEN. SOME SORT OF
  2    PARASITIC DRAIN?
  3
       Complaint Date: August 19, NHTSA ID Number: 11244857
  4    2019
  5    BATTERY IS DRAINING OUT AFTER SITTING FOR 3 DAYS IN A
       PARKING LOT, AND WILL NOT START UP AGAIN WITHOUT A
  6    JUMP. BATTERY TESTS ARE COMING BACK AS FINE.
  7
       Complaint Date: January 6, NHTSA ID Number: 11192285
  8    2019
  9    VEHICLE BATTERY WAS DEAD AFTER THE SUV SAT UNUSED
       FOR 2 DAYS WITHIN 3 WEEKS AND 300 MILES OF
 10    OWNERSHIP. THIS HAS OCCURRED OVER 6 TIMES IN 3000
 11    MILES. BATTERY HAS BEEN REPLACED BY THE BATTERY
       TWICE AND IS NOW ON ITS THIRD BATTERY. DEALER NOTES
 12    THIS PROBLEM EXISTS ON ALL 2019 CRV'S DELIVERED TO-
 13    DATE AND THAT THEY DO NOT YET HAVE A SOLUTION.
 14

 15    Complaint Date: May 18,  NHTSA ID Number: 11326577
       2020
 16
       CAR BATTERY WILL DIE IF THE CAR IS NOT USED FOR MORE
 17    THAN A COUPLE DAYS. WE HAVE TAKEN IT INTO THE
       DEALERSHIP TO GET CHECKED MANY TIMES ONLY TO BE
 18
       TOLD NOTHING IS WRONG. BATTERY HAS BEEN REPLACED
 19    MULTIPLE TIMES AS WELL ONLY FOR THE CAR TO DIE A
       FEW DAYS LATER. WE PURCHASED THE CAR BRAND NEW IN
 20
       MARCH 2017. THE FIRST TIME IT HAPPENED IT
 21
       WAS ONLY A FEW MONTHS INTO OWNING THE CAR. *TR
 22

 23    Complaint Date: February 3, NHTSA ID Number: 11308018
       2020
 24
       BATTERY KEEPS DYING AFTER 2 DAYS OF NON
 25    OPERATIONAL.THIS HAS HAPPEN MULTIPLE TIMES AND NO
       FIX FROM DEALER. *TR
 26

 27    Complaint Date: May 18,        NHTSA ID Number: 11325093
       2020
 28


                                           -40-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 41 of 87 Page ID #:41


  1
       MY WIFE AND I HAVE, ON NUMEROUS INCIDENTS, HAD TO
  2    JUMPSTART THE CR-V DUE TO A DEAD BATTERY.
  3
       I HAVE JUMPSTARTED THE VEHICLE THE NIGHT BEFORE
  4    (MAY 17TH) TO WAKE UP TO A BATTERY WITH A 5 VOLT
  5    CHARGE (MAY 18TH). AFTER I JUMPED THE CAR ON THE
       17TH, I ATTACHED MY VOLTMETER TO THE BATTERY AND
  6    WITNESSED A DISCHARGE OF 0.01 VOLTS EVERY 2 TO 3
  7    SECONDS. IN 20 SECONDS, THE BATTERY DRAINED FROM
       12.56V TO 12.39V.
  8

  9    I HAVE PREVIOUSLY TAKEN THE CAR TO O'REILLY'S AUTO
       PART STORE TWICE TO TEST THE BATTERY AND
 10    ALTERNATOR. BOTH PASSED. YESTERDAY, MAY 18TH, I
 11    HOOKED UP A SCANNER AND FOUND NO FAULTY CODES IN
       THE VEHICLE. THERE IS AN OBVIOUS PARASITIC DRAIN ON
 12    THE BATTERY WITH NO SOLUTION. I'VE ALSO REVIEWED
 13    MANY COMPLAINTS REGARDING DEAD BATTERIES ON THE
       2017 HONDA CR-V WITH NO REAL CAUSE.
 14

 15    I WILL TAKE THE VEHICLE INTO HONDA THIS WEEK TO SEE
       IF THE SITUATION CAN BE FIXED, BUT THIS VEHICLE
 16    APPEARS TO BE A LEMON. *TR
 17
       Complaint Date: May 13,      NHTSA ID Number: 11324710
 18    2020
 19    AS OF MAY 13, I HAVE HAD TO RETURN MY LEASED 2017 CR-
       V TO THE DEALERSHIP FOUR (4) TIMES FOR THE SAME
 20
       REASON - THE BATTERY WOULD NOT WORK , HENCE THE
 21    ENGINE DID NOT START. THESE BREAKDOWNS OCCURRED
       AT : 9573 MILES, 9993 MILES, 17315 MILES AND MOST
 22
       RECENTLY 21,703 MILES. EACH EVENT OCCURRED WHILE
 23    THE AUTO WAS TURNED OFF. THIS HAS COST UNDUE
       HARDSHIP. WITH THE MOST RECENT EVENT, I WAS
 24
       VERBALLY TOLD THE PROBLEM IS MY FAULT - SINCE I DO
 25    NOT DRIVE THE VEHICLE ENOUGH !!! I SHOULD INVEST IN
       SOMETHING CALLED A " TRICKLE CHARGER " AND PLUG
 26
       THE VEHICLE IN DURING THE EVENING HOURS !!! QUITE
 27    INCREDIBLE! I MORE THEN ONCE LOUDLY VOICED MY
       CONCERNS. THE BASIC ATTITUDE HAS BEEN " YOU'RE ON
 28
       YOUR OWN BUDDY "!!! HOPEFULLY, THE DEALERSHIP WILL

                                           -41-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 42 of 87 Page ID #:42


  1
       BE CAUTIONED TO AVOID FALSEHOODS AND TO LEVEL
  2    WITH ITS CUSTOMER. MY WIFE AND I ARE BOTH SENIOR
  3    CITIZENS . WE ARE ATTEMPTING TO NAVIGATE THE VIRUS
       EPIDEMIC AS BEST WE CAN! WE HAD TO DRIVE ANOTHER
  4    VEHICLE TO THE DEALERSHIP TO PICK UP OUR " TAINTED "
  5    LEASED PRODUCT WITHOUT SO MUCH AS AN APOLOGY.
       QUITE INCREDIBLE ! MY COMPUTER IS QUITE ELDERLY -
  6    HENCE I CANNOT FORWARD DOCUMENTATION BUT I CAN
  7    CERTAINLY MAIL SUCH. PLEASE FEEL FREE TO CONTACT
       ME FOR MUCH MORE INFORMATION CONCERNING THIS
  8    FAULTY PRODUCT. *TR
  9
       Complaint Date: July 5, 2019 NHTSA ID Number: 11229585
 10    IF I PARKED THIS CAR OVER TWO NIGHTS, ITS BATTERY
 11    WILL DIE AND NEED TO CALL AAA TO JUMP IT. IT OCCURS
       OVER FIVE TIMES IN ONLY TWO YEARS. THEN I CHANGED
 12    MY BATTERY, IT STILL HAPPENED AND I ALSO TURN OFF
 13    ALL LIGHT IN MY CARS.
 14    Complaint Date: May 24,  NHTSA ID Number: 11209788
 15    2019
       USING THE ELECTRONIC EMERGENCY BRAKE DRAINS THE
 16
       BATTERY TO DEAD. THIS HAPPENED WITHIN TWO MONTHS
 17    OF NEW AND I HAVE STOPPED USING IT. NOW THE
       INFOTAINMENT SCREEN IS NOT WORKING CORRECTLY FOR
 18
       THE RADIO. PARTIAL DISPLAY WITH SOUND AND WITHOUT
 19    SOUND AFTER NUMEROUS REBOOTS.
 20
       Complaint Date: January 10, NHTSA ID Number: 11203468
 21    2019
       BATTERY FAILED TO START (AT ALL) ON 01/09/19, AND WAS
 22
       DIFFICULT TO JUMP START. VEHICLE (AND THE OEM
 23    BATTERY) HAD 13,167 MILES AT TIME OF FAILURE, AND HAD
       BEEN IN SERVICE APPR.17 MONTHS. NO EVIDENCE OF
 24
       ABUSE. HONDA REFUSED TO REIMBURSE FOR DIAGNOSIS &
 25    REPAIR AT INDEPENDENT SHOP.
 26
       Complaint Date: Feb. 17,       NHTSA ID Number: 11194855
 27    2019
 28


                                           -42-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 43 of 87 Page ID #:43


  1
       IF I STOP USING THE CR-V FOR TWO DAYS THE BATTERY
  2    GOES DEAD AND I HAVE TO RECHARGE IT. THE ORIGINAL
  3    BATTERY WAS REPLACED AFTER THE FIRST YEAR IN THE
       HONDA DEALER. IF I WANT TO USED THE OTHER CAR I NEED
  4    TO TURN ON THE CR-V EVERY DAY SO THE BATTERY DOES
  5    NOT LOOSE CHARGE.

  6    Complaint Date: March 21, NHTSA ID Number: 11191314
  7    2019
       VEHICLE IS UNABLE TO START AFTER SHUTDOWN WITH NO
  8    DIAGNOSED CAUSE. AFTER SUCCESSFUL SHUTDOWN
  9    (PARKED), VEHICLE WILL BE UNABLE TO BATTERY START,
       WITH LIGHTS AND DASHBOARD ELECTRONICS FLASHING
 10    AND STARTER UNABLE TO ENGAGE WHEN PRESSING START
 11    BUTTON WITH BRAKE PEDAL DEPRESSED. VEHICLE
       REQUIRES JUMP START FOR SUCCESSFUL START UPON
 12    SYMPTOMS APPEARING.
 13
       VEHICLE HAS BEEN BROUGHT TO HONDA DEALERSHIPS
 14    SEVERAL TIMES FOR DIAGNOSIS AND SERVICE, BUT NO
 15    IDENTIFIABLE CAUSE HAS BEEN FOUND. UPON LATEST
       VISIT, CAR WAS UNABLE TO START IMMEDIATELY AFTER
 16    PARKING CAR AT DEALERSHIP. DEALERSHIP DIAGNOSED
 17    BATTERY (NORMAL, GR8, ED-18 TESTS) AND BOTH TESTS
       PASSED WITH NORMAL PARAMETERS. DEALERSHIP
 18    PERFORMED PARASITIC DRAW TEST WITH NO ABNORMAL
 19    DRAW FOUND. DEALERSHIP APPLIED HONDA TECHNICAL
       SERVICE BULLETIN (TSB) 17-032 AND DID NOT FIX PROBLEM.
 20
 21    THIS PROBLEM OCCURS SEEMINGLY AT RANDOM
       INTERVALS AND WITH NO PATTERN TO WHAT COULD
 22
       CAUSE THE BATTERY TO BE UNABLE TO START THE CAR.
 23    PROBLEM APPEARS AFTER PARKING WITH OR WITHOUT
       PARKING BRAKE ENGAGED PRIOR TO SHUTDOWN, AFTER
 24
       NO DRIVING ACTIVITY FOR SEVERAL WEEKS, AND ALSO
 25    AFTER DRIVING FOR SEVERAL HOURS PRIOR TO
       SHUTDOWN. NO ACCESSORIES OR LIGHTS ARE LEFT ON OR
 26
       PLUGGED IN TO THE CAR'S ELECTRICAL SYSTEM DURING
 27    PERIODS OF NO DRIVING ACTIVITY.
 28


                                           -43-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 44 of 87 Page ID #:44


  1
       Complaint Date: June 11, NHTSA ID Number: 11165157
  2    2017
  3    VEHICLE FREQUENTLY RUNS OUT OF BATTERY AND NEED
       TO JUMP START.
  4

  5
        Complaint Date: October 25, NHTSA ID Number: 11142765
  6    2018
  7    PARASITIC BATTERY DRAIN, VEHICLE BATTERY DRAINS
       AFTER 2 DAYS OF NON USE
  8

  9    Complaint Date: Sept. 25, NHTSA ID Number: 11131864
       2018
 10    FOR THE SECOND TIME, AFTER LEAVING THE VEHICLE
 11    PARKED FOR 3-5 DAYS THE BATTERY HAS BEEN DRAINED
       AND UNABLE TO START THE ENGINE.
 12

 13    Complaint Date: August 15, NHTSA ID Number: 11120233
       2017
 14
       BOUGHT THE CAR APRIL OF 2017, AFTER A FEW MONTHS
 15    CAR WENT DEAD JUMP START IT AND TOOK IT TO THE
       DEALER FOR DIAGNOSTIC. DEALER REPLACES THE
 16
       BATTERY, NOT MUCH EXPLANATION WHY. THE PROBLEM
 17    HAPPEN 2 MORE TIMES, HAD TO JUMP START CAR AGAIN
       TOOK IT BACK TO THE DEALER BUT THIS TIME DEALER
 18
       TELLING ME THAT THE CAR NEEDS TO BE DRIVEN
 19    REGULARLY AND ALSO ON A CERTAIN DISTANCE SO THAT
       BATTERY WILL BE CHARGED UP COMPLETELY. AND WAS
 20
       TOLD TO BUY A PORTABLE CHARGER, THE PROBLEM IS I
 21    BOUGHT THIS CAR SUPPOSEDLY FOR WEEKEND USE ONLY,
       NOW I AM REQUIRED TO DRIVE IT AROUND JUST TO
 22
       CHARGE THE BATTERY.
 23
       Complaint Date: April 23, NHTSA ID Number: 11090045
 24
       2018
 25    FIVE TIMES THE BATTERY DRAINED COMPLETELY WITH
       NOTHING ON, AFTER SITTING UNUSED, GARAGED, OVER
 26
       NIGHT OR AFTER ONE DAY UNUSED. AFTER THE SECOND
 27    INCIDENT THE DEALER REPLACED THE BATTERY. AFTER
       THE FOURTH INCIDENT, THE DEALER CHARGED THE
 28


                                           -44-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 45 of 87 Page ID #:45


  1
       BATTERY. AFTER THE FIFTH INCIDENT, ONE WEEK LATER,
  2    THE DEALER CHARGED THE BATTERY AND CLAIMED ONLY
  3    A .002 MILIAMP DRAW.

  4    Complaint Date: Feb. 16, NHTSA ID Number: 11073304
  5    2018
       CAR PURCHASED JULY 1, 2017. JAN 6, 2018 BATTERY DIED
  6    AFTER SITTING FOR ROUGHLY 2 DAYS. HONDA CHECKED
  7    BATTERY AND FOUND NO PROBLEMS WITH BATTERY OR
       ELECTRICAL SYSTEM. FRIDAY, FEB 16, 2018 SAME PROBLEM:
  8    DEAD BATTERY. CAR WAS SITTING FOR 3 DAYS PRIOR TO
  9    DISCOVERY. THERE ARE NO SUPPLEMENTAL ELECTRICAL
       ACCESSORIES.
 10

 11    Complaint Date: October 10, NHTSA ID Number: 11032872
       2017
 12    BATTERY DRAINS COMPLETELY FOR NO REASON WHEN
 13    VEHICLE IS PARKED. THE FIRST TIME IT HAPPENED THE
       DEALERSHIP REPLACED THE BATTERY. IT HAS HAPPENNED
 14    TWICE SINCE THEN AND DEALERSHIP DOES NOT PROVIDE A
 15    FIX.
 16
       Complaint Date: February 7, NHTSA ID Number: 11308113
 17    2020
       VEHICLE BATTERY WILL DIE AFTER TWO DAYS OF NON
 18
       STARTING. THIS HAPPENS CONSTANTLY.
 19
       Complaint Date: November   NHTSA ID Number: 11280821
 20
       17, 2019
 21    DEAD BATTERY - 11-17-2019, 11-18-2019 (2YRS 3MONTHS OLD,
       16,000 MILES) GARAGE KEPT. CAR WON'T START. CAR
 22
       PARKED IN GARAGE.
 23    OF NOWHERE, THIS COULD BE VERY DANGEROUS.
 24
        Complaint Date: Jan. 31, NHTSA ID Number: 11076480
 25     2018
        WHILE ON VACATION, I HAD MY 2018 HONDA, CRV-EXL
 26
        PARKED FOR NEARLY 2 WEEKS. ON OUR RETURN, I
 27     ATTEMPTED TO START THE VEHICLE. IT WOULD NOT
 28
        START AS THE NEW BATTERY WAS COMPLETELY


                                           -45-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 46 of 87 Page ID #:46


  1
        DRAINED AND DEAD. LUCKILY I HAD A CHARGER AND
  2     CHARGED THE VEHICLE FOR 2 HOURS. I WAS THEN ABLE
  3     TO START THE VEHICLE AND IDLE IT. DURING IDLE THE
        DISPLAY INDICATED PROBLEMS IN ALL OPERABLE
  4     FUNCTIONS. DURING A 45 MIN DRIVE THE SYSTEM MUST
  5     HAVE RESET ITSELF AND THE VEHICLE OPERATED
        NORMALLY, THIS CONDITION REPEATED ITSELF ABOUT 1
  6     MONTH LATER WITH THE SAME PROBLEMS. I AM
  7     SCHEDULE TO HAVE AN ELECTRICAL SYSTEM CHECK OF
        THE CRV SOON AT THE DEALERSHIP WHERE THE
  8     VEHICLE WAS PURCHASED. I HOPE THEY DISCIVER THE
  9     SOURCE OF THE PROBLEM.
 10     Complaint Date: July 29, NHTSA ID Number: 11342119
 11     2020
       I BOUGHT THE VEHICLE IN DECEMBER 2018. ABOUT 6
 12    MONTH AGO, THE BATTERY WAS BAD AND REPLACED BY
 13    THE CAR DEALER. ABOUT 3 WEEKS AGO, THE AIR
       CONDITIONING SYSTEM WAS NOT FUNCTIONING. THE
 14    DEALER STATED IT WAS DUE TO DEFECTIVE RETURN HOSE.
 15    THE CAR STAY AT DEALER FOR 7 DAYS IN ORDER TO GET
       THE NEW PART IN. HONDA REFUSED TO PAY FOR A RENTAL
 16
       CAR AS IT WAS TOO HOT TO DRIVE. I BELIEVE I BOUGHT A
 17    DEFECTIVE CAR.
 18
        Complaint Date: July 29, NHTSA ID Number: 11342279
 19     2020
        I PARKED MY CAR IN MY GARAGE WITH HALF A TANK OF
 20
        GAS ON SUNDAY. ON WEDNESDAY I WENT TO START MY
 21     CAR TO NO AVAIL. I CALLED ROADSIDE ASSISTANCE TO
        JUMP START MY VEHICLE. THIS WORKED, HOWEVER MY
 22
        GAS WAS NOW ON EMPTY. THE VEHICLE HAD BEEN
 23     LOCKED, NO LIGHTS ON IN AN ENCLOSED GARAGE FOR 3
        DAYS. I HAVE ONLY USED IT FOR SHORT DRIVES SINCE
 24
        MARCH DUE TO COVID-19.
 25
       Complaint Date: Dec. 21,   NHTSA ID Number: 11164461
 26
       2018
 27    ON 12/21/18, I WENT TO START THE VEHICLE AND IT
       STARTED FLASHING ALL KINDS OF ALERTS ON THE
 28


                                           -46-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 47 of 87 Page ID #:47


  1
       DASHBOARD. THE CAR WOULD NOT START. DOOR LOCKS,
  2    TAILGATE WOULD NOT CLOSE VIA REMOTE OR OR BY
  3    PRESSING THE BUTTONS FOR THESE FUNCTIONS. NO
       INDICATION THAT THE LIGHTS WERE LEFT ON. 2 HOURS
  4    PRIOR THE CAR STARTED WITHOUT ISSUE. TOW WAS
  5    REQUESTED. TOW TRUCK DRIVER GAVE THE BATTERY A
       JUMPSTART AND TOLD ME TO LEAVE THE CAR RUNNING
  6    FOR 30 MINUTES WHILE THE SYSTEM RESET. THE SYSTEM
  7    DID NOT RESET. DASHBOARD ALERTS FOR TPMS PROBLEM,
       BRAKE SYSTEM PROBLEM, BRAKE HOLD PROBLEM AND
  8    VEHICLE STABILITY ASSISTANCE PROBLEM CONTINUED TO
  9    FLASH. THE VEHICLE WAS PARKED AT HOME IN DRIVEWAY
       FROM THE PREVIOUS EVENING. WE MOVED IT FORWARD
 10    TWO HOURS PRIOR TO ALLOW SPACE TO ROLL OUT OR
 11    TRASH CANS FOR GARBAGE COLLECTION. THE VEHICLE
       WAS PURCHASE ON JULY 30TH 2018 AND HAS 8322 MILES ON
 12    IT. NEVER EXPECTED TO HAVE AN ISSUE OF THIS SORT
 13    WITH A BRAND NEW VEHICLE. GRATEFUL THAT IT
       SHUTDOWN AT HOME RATHER THAN ON THE HIGHWAY
 14

 15    Complaint Date: October 6, NHTSA ID Number: 11139129
       2018
 16    CAR STALLS WHEN GOING UP PARKING RAMP, CAR DIES AT
 17    INTERSECTION, CAR DOES NOT SENCE OBJECTS WHEN IN
       REVERSE, A BLUE LINE APPEARS WHEN RAINING AND I
 18    REVERSE OBSTRUCTION VIEW, ELECTRONICS FREEZE AND
 19    UNABLE TO USE TOUCH SCREEN...USUALLY HAPPENS WHEN
       RAINING CREATING A SAFETY HAZARD. BRAKES FAILED
 20
       (PEDAL FROZE) IN REVERSE. SALESMAN SAID TO LET IT
 21    HAPPEN SEVERAL MORE TIMES BEFORE MAKING A SERVICE
       APPOINTMENT. THE CAR HAS BEEN A PROBLEM EVER SINCE
 22
       I GOT IT EARLIER THIS YEAR...THERE IS ONLY 4,000 MILES
 23    ON IT AND SO FAR, THEY CHANGED THE
       BATTERY...EXPLANATION I WAS GIVEN IS THAT HONDA HAS
 24
       BAD BATTERIES. THIS AFTER CHANGING OIL ONE WEEK
 25    PRIOR AND SERVICE REPORT INDICATED GOOD BATTERY.
       ONE WEEK AFTER SERVICING, THE CAR DIED AND HAD TO
 26
       BE TOWED. THE SERVICE PEOPLE AT HONDA SAID IT WAS
 27    ALL DUE TO A BAD BATTERY. BRAKES FAILED DUE TO BAD
       BATTERY???? STILL HAVING PROBLEMS, CAR IS STALLING,
 28
       PANEL FREEZES, SENSORS DON'T WORK...SALESMAN SAID

                                           -47-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 48 of 87 Page ID #:48


  1
       NO LOANERS AVAILABLE AND IF YOU WANTED A LOANER
  2    WHEN YOU SERVICE CAR, SHOULD HAVE BOUGHT A LEXUS
  3    OR BMW. THIS AFTER I DESCRIBED ALL THE PROBLEMS.
       REALLY UNHAPPY WITH THIS CAR. I BELIEVE IT'S A MAJOR
  4    SAFETY ISSUE.
  5

  6    Complaint Date: August 3, NHTSA ID Number: 11115697
  7    2018
       DRAINING BATTERY SUSPECTED PARASITIC DRAIN. THE
  8    VEHICLE WAS ATTEMPTED TO START YESTERDAY AND THE
  9    BATTERY HAS LOW CHARGED (~7 VOLTS FROM MULTI-
       METER). THE VEHICLE WAS SITTING IN THE GARAGE FOR
 10    ABOUT 2 DAYS SINCE LAST USE. JUMPSTARTED THE
 11    VEHICLE WITH A JUMPER CABLE AND WAS DRIVEN FOR
       ABOUT 2 HOURS. AFTER DRIVING THE BATTERY HAD
 12    ABOUT ~14 VOLTS READING.
 13
       THE VEHICLE IS ~10500 MILES UNDER NORMAL USAGE.
 14    PURCHASED SEPT 2017. THIS IS THE SECOND TIME IT
 15    HAPPENED IN THE LAST 3 MONTHS. THE FIRST TIME WAS ~7-
       8K MILES
 16

 17    Complaint Date: May 11,  NHTSA ID Number: 11324191
       2020
 18
       AFTER LEAVING VEHICLE IN GARAGE FOR 24 HOURS OR
 19    MORE, THEN ATTEMPTING TO START THE VEHICLE,
       VEHICLE WILL NOT START. AFTER USING BATTERY JUMP,
 20
       VEHICLE WILL START AND RUN AS NORMAL. THIS HAS
 21    HAPPENED SEVERAL TIMES OVER THE PAST FEW MONTHS,
       EVEN WHEN VEHICLE IS RUN FOR COUPLE MILES OR MORE.
 22
       *TR
 23
       Complaint Date: July 22, NHTSA ID Number: 11279556
 24
       2019
 25    WENT AWAY FOR A WEEKEND TRIP AND HADN'T DRIVEN
       THE CAR FOR 3 DAYS. CAME BACK AND THE BATTERY WAS
 26
       TOTALLY DRAINED, HAD TO JUMP START THE CAR. IT HAS
 27    ROUGHLY 3,300 MILES ON THE ODOMETER. VEHICLE WAS
       STATIONARY.
 28


                                           -48-
                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 49 of 87 Page ID #:49


  1
              62.   Like Accord owners, Honda CR-V owners complained about the
  2

  3   Battery Defect on many other sites, including popular social media sites and

  4   Honda forums:
  5
           • We have a 2017 CRV, that we had the issue with the battery draining, and
  6
             had the TSB done about a year ago and it has been fine since then, until the
  7          other morning.Wife went to start it, and it was dead, we jumped it off, and
  8          she went to work (30mile commute), that evening it cranked, but slowly. The
             next morning it was dead, jumped it off, she went to work, that evening it
  9
             barely cranked but did and she drove the 30 miles home. After she got home,
 10          I thought it was probably the battery, and I'd just put a new battery in even
 11          though it was under warranty. Went to the parts place, and they tested the
             battery, and it tested fine. At the parts place it cranked fine, about 4 times,
 12
             like it was fully charged. We went across the street, and got gas, and went to
 13          crank it, and it would not turn over, and the lights were barely on. Tried to
 14          open the hatch to get the jumper cables and it would not open on its own, I
 15          had to pull the hatch up. I checked the connections at the battery, and they
             are tight, I tried to wiggle them, and they would not move. I really wish this
 16
             thing had a volt meter. We've got an appointment with the dealer tomorrow.
 17          Any ideas??23
 18
           • The battery is no good. Get a good one, or even better get a bigger than stock
 19
             battery( group 35 ) and don't worry about your family being stranded again
 20          for a few years.24
 21

 22        • That's kinda what I'm thinking, and I don't really trust another Honda battery.
             I may get a new battery under warranty, but I may still buy another battery
 23
             else where.25
 24

 25

 26
      23 https://www.crvownersclub.com/threads/battery-starting-issue-2017-crv.199757/#post-
 27   1578063
      24 Id.
 28   25 Id.


                                                    -49-
                                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 50 of 87 Page ID #:50


  1
           • We have a 2016 and were having the same issue for over a year. Start, start,
  2          start...dead. Battery charged up fine. Carried a portable booster in case we
  3          had problems on the road (rarely). Battery always felt like it could barely
  4          start the car. Finally I tested the battery and found 2 dying cells. The battery
             was 3 only years old. I put a year old Honda Element battery in it (same size,
  5
             about 75-100 more cranking amps). What a difference. Now starts are
  6          authoritative instead of weak.26
  7
           • [J]ust had the battery issue after 2 years. I had to jump start my CRV each
  8
             time. I had to pay 200.00 for a new battery because I was over the 36,000
  9          miles. Pretty crappy after you pay money and only get 2 years on the battery.
 10          Shame on you Honda!27
 11
           • The battery in my LX is a 51R battery which is small. My 2015 Accord LX
 12
             uses the same 51R( The V6 Accords had a larger battery). Not sure what
 13          battery the other trims of the CRv have. Many of the 51r batteries failed
 14          before 3 years failed on the Accords if you look at the Accord forum. My
             battery on the Accord failed after 3 years. The specs on the OEM are 410
 15
             and the reserve time wasnt that great. I bought a Duralast gold 51r and the
 16          CCA were 500 and the reserve time was longer. The Honda battery specs
 17          were the same for the economy line battery at Advance Autoparts.28
 18
           • After replacing the battery three times and getting only "We don't know"
 19
             from dealer and "Sorry you are having battery problems" from Honda, I
 20          decided to get rid of it. This was necessary because my wife (it was her car)
 21          refused to drive it due to being stranded three times. The electrical system
             seemed to drain the battery over a 3-to 5 week time period. Making the
 22
             problem more annoying the door locks were set on Auto after leaving the car.
 23          So you could not open the doors until battery was boosted. Honda refused to
 24          recognize the problem and only when I started "Lemon Law" activities did I
 25

 26

 27   26 Id.
      27
 28      https://www.crvownersclub.com/threads/battery-starting-issue-2017-crv.199757/page-2
      28 Id.


                                                   -50-
                                                                                           COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 51 of 87 Page ID #:51


  1
              get an offer to replace the vehicle. I hope the dealer sent the car out of state to
  2           sell, and I hope whoever got it has dumped it already.29
  3

  4        • Battery just died. Charged it for hours, started, died again later that day. Had
             AAA test, electrical system fine, battery at 140 CCA. Bought their 3/6 year
  5
             battery, as it’s my wife’s car, so she’s now got security of their warranty.
  6          $127. Major pain in the ass getting all the trouble codes and messages to
  7          disappear from dashboard, although there’s no help in the manual. Internet
             had the answer, just go for a drive, but in the interim driving with multiple
  8
             systems reporting problems! Pretty cheap damn battery, maybe 20 months
  9          since car new.30
 10

 11        • Tried to start my car and all I got was clicking with lights flashing on the
             dash. I called the HondaLink Roadside Assistance. They sent AAA to jump
 12
             my battery. The AAA guy says he's jumped a lot of 2017 CR-V's with the
 13          same problem. I am taking the car to the dealer to see what solution they
 14          have for me.31
 15
           • Bought a 2019 new CRV honda in Jan 2019, from Burns Honda Marlton NJ
 16          twice I've had battery replaced despite the new software update. Battery
 17          replaced May 27 and July 10, 2019. They said it was a dead cell. Was told
 18          the first time it would be okay and now they are saying that the same. I don't
             think that they care. The problem still persists .It should be some legal action
 19
             taken ie class action suit or lemon law. Replacing battery and software
 20          update did not help. Winter is not here yet32
 21
           • My 2019 crv battery has died twice, even after the recall update. It cannot sit
 22
             more than 3 days. They suggested I get a Jump Start kit or make
 23          arrangements for someone to come and start it when I'm out of town
 24          .....really!! UNACCEPTABLE. It is new and I'm not standing for this. I will
 25

 26
      29 https://www.carcomplaints.com/Honda/CR-V/2017/electrical/battery_keeps_going_dead.shtml
 27   30 Id.
      31 Id.
 28   32 https://www.cargurus.com/Cars/Discussion-t84281_ds1013927


                                                   -51-
                                                                                        COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 52 of 87 Page ID #:52


  1
              get a lawyer or whatever I have to do, up to includiing a new car!!!! Right
  2           now I hate this vehicle and would not recommend a Honda to anyone.33
  3

  4        • Same problem with my 2019 CRV purchased June 2019. Had sofware update
             which helped, but battery has still died twice in past few months (not helped
  5
             by stay at home orders.) My battery read 10volts when it would not start, but
  6          will accept a charge and now starts --will drive to dealer before it dies again,
  7          accompanied by my angry customer routine.34
  8
           • My 2019 CRV was not started for 1 week due to the corona virus issue.
  9          When I tried to start it, 3/26/2020, the battery was dead, measured 5 volts.
 10          The 19-039 software update meant to solve this problem had been installed
 11          the previous September. I contacted Honda support via email. Their brilliant
             suggestion was to wait until it happens again and have the car towed to the
 12
             dealer for diagnosis of the problem. The same thing happened to my brother
 13          who also owns a 2019 CRV. He DID have his towed to the dealer, they could
 14          find no cause. There is obviously a discharge problem that 19-039 did not
             solve and Honda will not admit to it. I now keep my CRV on a battery
 15
             charger if I do not expect to drive it for more than two days. Sort of
 16          disappointing to have to do this with a car a little over 1 year old that I paid
 17          almost 30k for.35
 18
           • Three weeks ago, I went on a short trip. About 3 days long and came back to
 19
             my Car being dead. I thought I may have left something on and so I jumped
 20          my car and it was fine. Fast forward to this weekend, I was home for the
 21          weekend, and did not drive my car for 2 days, I made sure before to checked
             that everything was off. However, when I came back to it, just 2 days without
 22
             driving, it was dead again. I took it to the dealer and they checked the battery
 23          and said it was fine. I just needed to start or drive the car daily. Or if I go on
 24          trips, to take the battery out. I was wondering if this has happened to anyone
             else?36
 25

 26
      33 Id.
 27   34 Id.
      35 Id.
 28   36 https://www.reddit.com/r/Honda/comments/9v3sjf/honda_crv_2017_battery_problems/


                                                  -52-
                                                                                       COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 53 of 87 Page ID #:53


  1

  2         • There is a service bulletin to update the vsa software that stops a parasitic
  3           battery draw. I had the service bulletin done and still had the problem. Dealer
  4           just gave me a a new battery, we will see what happens...How long have you
              had the crv. Mine also 2017.37
  5

  6         • I remember hearing somewhere honda batteries are crappy. The one in my
  7           2017 only lasted 3 1/2 years. Most batteries have no problems lasting 5 years.
              I got the highest CCA Interstate brand battery to replace it which was 100
  8
              CCA higher than the OEM38
  9

 10         • My 2017 had the same thing, they changed the battery after 14 months of
 11           owing and now just this week I have had it back and they told me I don't
              drive it enough. I have 13150 miles and had a charger on it last night all night
 12
              and now had to call again in less than a week for a jump or tow. Never again
 13           will this oldgoat own a Honda.39
 14
                 63.   In addition to being aware of the Defect through complaints posted
 15
      on various Honda forums, popular social media sites, and the NHTSA, Honda
 16

 17   directly learned of the Defect from its networks of dealerships through their
 18
      service reports and repair orders for new batteries. Moreover, Honda’s Quality
 19
      Center “gathers quality-related data from dealers in Japan and overseas service
 20
 21   departments and customer consultation centers.”40 Indeed, their battery collection
 22

 23

 24   37   Id.
      38
 25
      https://www.reddit.com/r/mechanics/comments/j44q8q/2017_honda_crv_exl_battery_issue_or_so
 26   mething_else/
      39 https://www.youtube.com/watch?v=PDbXSfk8Tu0
 27   40

 28   https://global.honda/content/dam/site/global/about/cq_img/sustainability/report/pdf/2018/Honda-
      SR-2018-en-065-078.pdf

                                                    -53-
                                                                                             COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 54 of 87 Page ID #:54


  1
      program confirms both Defendants and their authorized dealerships were aware of
  2

  3   the Defect.

  4            64.    Despite its knowledge of the Battery Defect, Honda failed to disclose
  5
      it to Plaintiffs and members of the Class.
  6

  7         E. Honda Continues Selling the Class Vehicles While Concealing the
               Existence of the Defect
  8

  9            65.    Honda markets its vehicles as innovative, reliable and safe. For

 10   example, Honda marketed the 2018 Accord as a vehicle “at the forefront of safety”
 11
      manufactured with “turbocharged engines” that deliver “instant gratification.”41
 12

 13   The 2019 Accord is described as an “unmatched combination of elegance and
 14   convenience.”42 Honda likewise represented the CR-V “delivers a wealth of
 15
      standard features and conveniences” 43 “with performance that’s as bold as it
 16

 17   looks.”44
 18            66.    But despite Honda’s representations, the Class Vehicles suffer from a
 19
      defect that causes the battery to degrade prematurely and leaves drivers unable to
 20
 21   start their car at unexpected times—a far cry from “instant gratification” or the
 22   “bold” performance promised to consumers.
 23

 24   41   https://pictures.dealer.com/rivertownhonda/8b4ec4800a0e0ca37432ffaa8919ba2f.pdf
      42
 25
      https://blueprint.cdn.cloud.searchoptics.net/899e887d941bee0b8da1164419e3fd7e/2019%20Broc
 26   hures/MY19_Honda_Cars_Brochure_1.pdf
      43 https://automobiles.honda.com/-/media/Honda-Automobiles/Vehicles/2018/CR-V/2018-
 27   Updates/Brochure/MY18_CR-V_Brochure_Online_Mech1.pdf
      44 https://di-uploads-pod16.dealerinspire.com/pattypeckhonda/uploads/2019/12/2020-Honda-
 28
      Utility-Family-Brochure_-REV2.pdf.

                                                     -54-
                                                                                             COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 55 of 87 Page ID #:55


  1
            67.      Despite their knowledge of the Battery Defect in the Class Vehicles,
  2

  3   Defendants actively concealed the existence and nature of the Defect from

  4   Plaintiffs and Class members. Specifically, Defendants failed to disclose or
  5
      actively concealed at and after the time of purchase, lease, or repair:
  6

  7               a. any and all known material defects or material nonconformity of the
                     Class Vehicles, including the defects pertaining to the battery;
  8
                  b. that the Class Vehicles, including the battery, were not in good in
  9
                     working order, were defective, and were not fit for their intended
 10                  purposes; and
 11               c. that the Class Vehicles and batteries were defective, despite the fact that
 12                  Defendants knew of the Defect.

 13         68.      It was possible for Honda to disclose the Defect in multiple ways that
 14
      would have made the information available to reasonable consumers, such as
 15
      through their brochures and marketing materials, owners’ manuals, through
 16

 17   dealerships and other agents, and elsewhere. Instead, Honda concealed this
 18
      material information from Plaintiffs and other similarly situated consumers and
 19

 20
      continued to sell and lease the Class Vehicles.

 21         69.      Honda discovered the Defect at least in February 2017 when it began
 22
      sending notices about a no-start condition on 2016 and 2017 Honda Accords.
 23

 24
      Honda continued to monitor defective batteries in 2018-2019 through its battery

 25   collection program, which targeted Accords, CR-Vs, and Pilots—all vehicles with
 26
      significant battery-functioning complaints. Despite Defendants’ knowledge,
 27

 28


                                                   -55-
                                                                                        COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 56 of 87 Page ID #:56


  1
      Defendants have failed to find an effective fix for the Defect and have never
  2

  3   informed prospective buyers of the problem.

  4          70.    As a result of Defendants’ conduct, Class Vehicle owners and lessees
  5
      have been deprived of the benefit of their bargain. They have lost use of the Class
  6

  7   Vehicles, been exposed to dangerous conditions from being marooned without a

  8   working vehicle, and incurred lost time and out-of-pocket expenses, including
  9
      payment for (1) alternative means of transportation (2) roadside assistance to tow
 10

 11   or jump their cars, and (3) mobile jump packs, trickle chargers and other to
 12   preserve, charge or jump start their vehicle batteries. Class Vehicles have suffered
 13
      a diminution in value due to the Defect.
 14

 15          71.    Had Plaintiffs and the Class Members known about the Defect, they
 16   would not have purchased or leased their Class Vehicles or would have paid
 17
      significantly less in doing so.
 18

 19      F. Defendants Have Unjustly Retained A Substantial Benefit
 20          72.    On information and belief, Plaintiffs allege that Defendants
 21
      unlawfully failed to disclose the alleged defect to induce them and other putative
 22

 23   Class members to purchase or lease the Class Vehicles.
 24          73.    Plaintiffs further allege that Defendants thus engaged in deceptive acts
 25
      or practices pertaining to all transactions involving the Class Vehicles, including
 26

 27   Plaintiffs.
 28


                                                 -56-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 57 of 87 Page ID #:57


  1
            74.    As discussed above, Plaintiffs allege that Defendants unlawfully
  2

  3   induced them to purchase Class Vehicles by concealing and/or omitting a material

  4   fact (i.e., the Defect) and that Plaintiffs would have paid less for the Class Vehicle,
  5
      or not purchased it at all, had they known of the Defect.
  6

  7         75.    Accordingly, Defendants’ ill-gotten gains—any and all benefits

  8   accrued in the form of increased sales and profits resulting from the material
  9
      concealment and omissions that deceive consumers—should be disgorged.
 10

 11   VII. CLASS ALLEGATIONS
 12         76.    Plaintiffs bring this action on behalf of themselves, and on behalf of
 13
      the following nationwide class pursuant to FED. R. CIV. P. 23(a), 23(b)(2), and/or
 14

 15   23(b)(3). Specifically, the nationwide class consists of the following:
 16         Nationwide Class:
 17         All persons or entities in United States who are current or former
            owners and/or lessees of a Class Vehicle (the “Nationwide Class”).
 18

 19         77.    In the alternative to the Nationwide Class, and pursuant to FED. R.
 20   CIV. P. 23(c)(5), Plaintiffs Mastrangelo and Vasquez seek to represent the
 21
      following state subclass only in the event that the Court declines to certify the
 22

 23   Nationwide Class above:
 24         California Subclass:
 25         All person or entities in California who are current or former owners and/or
            lessees of a Class Vehicle (the “California Subclass”).
 26

 27

 28


                                                 -57-
                                                                                       COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 58 of 87 Page ID #:58


  1
            78.      The Nationwide Class and the California Subclass are referred to
  2

  3   herein as the “Class.” Plaintiffs reserve the right to modify, change, or expand the

  4   definitions of the Class based upon discovery and further investigation.
  5
            79.      The Class excludes the following: Defendants, its affiliates, and its
  6

  7   current and former employees, officers and directors, and the Judge assigned to

  8   this case. Also excluded are any current or former owners or lessees of Class
  9
      Vehicles with personal injury claims related to the Defect.
 10

 11         80.      Numerosity: The Class is so numerous that joinder of all members is
 12   impracticable. At least hundreds of thousands of Class members have been
 13
      subjected to Defendants’ conduct. The class is ascertainable by reference to
 14

 15   records in the possession of HMA and HMC.
 16         81.      Predominance: Common questions of law and fact exist as to all
 17
      members of the Class. These questions predominate over questions affecting
 18

 19   individual members of the Class and include:
 20               a. Whether the Class Vehicles were sold with a Defect;
 21
                  b. Whether Defendants knew of the Defect at the time of sale;
 22
                  c. Whether Defendants failed to disclose the Defect;
 23

 24
                  d. Whether Defendants actively concealed the Defect;

 25               e. Whether a reasonable consumer would consider the Defect or its
                     manifestation to be material;
 26

 27
                  f. Whether Defendants breached express and/or implied warranties;

 28               g. Whether Defendants must disclose the Defect;

                                                  -58-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 59 of 87 Page ID #:59


  1
                  h. Whether Defendants violated consumer protection statutes and the
  2                  other claims asserted herein; and
  3
                  i. Whether Defendants retained an unjust benefit due to their conduct.
  4
            82.      Typicality: Plaintiffs’ claims are typical of the claims of the members
  5

  6   of the Class, as all such claims arise out of Defendants’ conduct in designing,

  7   manufacturing, marketing, advertising, warranting, and selling the Class Vehicles.
  8
      All of Plaintiffs’ claims are typical of the claims of the Class since Plaintiffs and
  9

 10   all Class members were injured in the same manner by Defendants’ uniform course

 11   of conduct described herein. Plaintiffs and all Class members have the same
 12
      claims against Defendants relating to the conduct alleged herein, and the same
 13

 14   events giving rise to Plaintiffs’ claims for relief are identical to those giving rise to
 15   the claims of all Class members. Plaintiffs and all Class members sustained
 16
      economic injuries including, but not limited to, ascertainable losses arising out of
 17

 18   Defendants’ course of conduct as described herein. Plaintiffs are advancing the
 19   same claims and legal theories on behalf of themselves and all absent Class
 20
      members.
 21

 22         83.      Adequacy: Plaintiffs will fairly and adequately protect the interests of
 23   the members of the Class and have no interests antagonistic to those of the Class.
 24
      Plaintiffs have retained counsel experienced in the prosecution of complex class
 25

 26   actions including, but not limited to, consumer class actions involving, inter alia,
 27

 28


                                                  -59-
                                                                                        COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 60 of 87 Page ID #:60


  1
      breaches of warranties, product liability, product design defects, and state
  2

  3   consumer fraud statutes.

  4         84.    Superiority: A class action is superior to other available methods for
  5
      the fair and efficient adjudication of this controversy, since individual joinder of all
  6

  7   members of the Class is impracticable, and the amount at issue for each Class

  8   member would not justify the cost of litigating individual claims. Should
  9
      individual Class members be required to bring separate actions, this Court would
 10

 11   be confronted with a multiplicity of lawsuits burdening the court system while also
 12   creating the risk of inconsistent rulings and contradictory judgments. In contrast to
 13
      proceeding on a case-by-case basis, in which inconsistent results will magnify the
 14

 15   delay and expense to all parties and the court system, this class action presents far
 16   fewer management difficulties while providing unitary adjudication, economies of
 17
      scale and comprehensive supervision by a single court.
 18

 19         85.    Manageability: Plaintiffs are unaware of any difficulties that are likely
 20   to be encountered in the management of this action that would preclude its
 21
      maintenance as a class action.
 22

 23         86.    Defendants have acted, and refused to act, on grounds generally
 24   applicable to the Class, thereby making appropriate final equitable relief with
 25
      respect to the Class as a whole.
 26

 27

 28


                                                 -60-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 61 of 87 Page ID #:61


  1
                           FIRST CAUSE OF ACTION
  2           BREACH OF EXPRESS WARRANTY, U.C.C. § 2-313
  3   (By Plaintiffs on Behalf of the Nationwide Class, and, in the alternative,
        by Plaintiffs Mastrangelo and Vasquez on behalf of the California
  4                                   Subclass)
  5
             87.    Plaintiffs incorporate by reference all preceding paragraphs as though
  6

  7   fully set forth herein.

  8          88.    Plaintiffs bring this claim on behalf of themselves and on behalf of the
  9
      Nationwide Class and, in the alternative, on behalf of the state subclass.
 10

 11          89.    “Any affirmation of fact or promise made by the seller to the buyer
 12   which relates to the goods and becomes part of the basis of the bargain creates an
 13
      express warranty that the goods shall conform to the affirmation or promise.”
 14

 15   U.C.C. § 2-313(a)(1).45
 16          90.    Defendants’ warranty of the Class Vehicles is an express warranty
 17
      within the meaning of U.C.C. § 2-313.
 18

 19          91.    The express warranty covers the Defect and any damage proximately
 20   caused by the Defect, including repair or replacement of the Class Vehicle.
 21
             92.    Plaintiffs and Class members reasonably and justifiably relied on
 22

 23   Defendants’ express warranty when purchasing the Class Vehicles.
 24          93.    Defendants breached these warranties by selling and leasing Class
 25
      Vehicles with the Defect and concealing the Defect from purchasers during the
 26

 27
      45
 28     The statutory provisions adopting these provisions of the UCC for California can be found at
      Cal. Com. Code §§ 2313, 10210.

                                                     -61-
                                                                                              COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 62 of 87 Page ID #:62


  1
      warranty period. Defendants further breached these warranties because the express
  2

  3   warranty fails of its essential purpose to the extent it excludes the Defect because:

  4   (1) the Defect unreasonably hinders the safe, normal, and foreseeable use of the
  5
      Class Vehicles; (2) the Defect is not caused by improper use, neglect, accident, or
  6

  7   any other cause outside of Defendants’ control; and (3) Defendants are unable or

  8   unwilling to provide an adequate, effective, and lasting remedy and return the
  9
      Class Vehicles to warranted condition.
 10

 11         94.    Any attempt to disclaim or limit these express warranties is
 12   unconscionable and unenforceable under the circumstances here.
 13
            95.    Specifically, Defendants’ warranty limitations as to time and mileage
 14

 15   limits are unenforceable because they knowingly sold a defective product while
 16   concealing said defect from purchasers. Defendants compounded their unfair and
 17
      deceptive behavior post sale when they continued to conceal the cause of the
 18

 19   Defect, thus ensuring further damage to the Class Vehicles and increased costs to
 20   Class members.
 21
            96.    Defendants’ warranties are adhesive. A gross disparity in bargaining
 22

 23   power existed between Defendants and the Class Members, and the Class had no
 24   meaningful choice in determining these warranty limitations, the terms of which
 25
      unreasonably favored Defendants since the Defect may manifest outside the time
 26

 27   and mileage limitations they set.
 28


                                                -62-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 63 of 87 Page ID #:63


  1
            97.    Defendants breached the express warranty because the Defect
  2

  3   constitutes a defect in material or workmanship and Defendants are unable or

  4   unwilling to provide an adequate, effective, and lasting remedy that would return
  5
      the Class Vehicles to their warranted condition.
  6

  7         98.    Plaintiffs have complied with all obligations under the warranty, or

  8   otherwise have been excused from performance of said obligations as a result of
  9
      Defendants’ conduct described herein
 10

 11         99.    Defendants’ breach deprived Plaintiffs and Class members of the
 12   benefit of the bargain.
 13
            100. As a direct and proximate result of Defendants’ conduct, Plaintiffs
 14

 15   and Class members have been injured and sustained damages.
 16                       SECOND CAUSE OF ACTION
 17     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
      (By Plaintiffs on Behalf of the Nationwide Class, and, in the alternative,
 18      by Plaintiffs Mastrangelo and Vasquez on behalf of the California
 19                                   Subclass)
 20         101. Plaintiffs incorporate by reference all preceding paragraphs as though
 21
      fully set forth herein.
 22

 23         102. Plaintiffs bring this claim on behalf of themselves and on behalf of the
 24   Nationwide Class and, in the alternative, on behalf of the state subclass.
 25

 26

 27

 28


                                                -63-
                                                                                   COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 64 of 87 Page ID #:64


  1
               103. Honda is and was at all relevant times a merchant and seller of motor
  2

  3   vehicles within the meaning of the Uniform Commercial Code and relevant state

  4   law.46
  5
               104. With respect to leases, Honda is and was at all relevant times a lessor
  6

  7   of motor vehicles within the meaning of the Uniform Commercial Code and

  8   relevant state law.
  9
               105. The Class Vehicles are and were at all relevant times goods within the
 10

 11   meaning of the Uniform Commercial Code and relevant state law.
 12            106. A warranty that the Class Vehicles were in merchantable condition
 13
      and fit for the ordinary purpose for which vehicles are used is implied by law under
 14

 15   the Uniform Commercial Code and relevant state law.
 16            107. Honda knew or had reason to know of the specific use for which the
 17
      Class Vehicles were purchased or leased. Honda directly sold and marketed Class
 18

 19   Vehicles to customers through authorized dealers, like those from whom Plaintiffs
 20   and members of the Class bought or leased their vehicles, for the intended purpose
 21
      of consumers purchasing the vehicles. Honda knew that the Class Vehicles would
 22

 23   and did pass unchanged from the authorized dealers to Plaintiffs and members of
 24   the Class, with no modification to the defective batteries.
 25

 26

 27
      46
 28     The relevant state statutory provisions for the California can be found at Cal. Com. Code §§
      2314, 10212.

                                                     -64-
                                                                                               COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 65 of 87 Page ID #:65


  1
            108. Honda provided Plaintiffs and Class members with an implied
  2

  3   warranty that the Class Vehicles and their components and parts are merchantable

  4   and fit for the ordinary purposes for which they were sold.
  5
            109. This implied warranty included, among other things: (i) a warranty
  6

  7   that the Class Vehicles and their batteries that were manufactured, supplied,

  8   distributed, and/or sold by Honda were safe and reliable for providing
  9
      transportation; and (ii) a warranty that the Class Vehicles and their batteries would
 10

 11   be fit for their intended use while the Class Vehicles were being operated.
 12         110. Contrary to the applicable implied warranties, the Class Vehicles and
 13
      their batteries at the time of sale and thereafter were not fit for their ordinary and
 14

 15   intended purpose of providing Plaintiffs and Class members with reliable, durable,
 16   and safe transportation. Instead, the Class Vehicles are defective, including, but not
 17
      limited to, the defective materials, design and/or manufacture of their batteries.
 18

 19   Honda knew of this defect at the time these sale or lease transactions occurred.
 20         111. As a result of Honda’s breach of the applicable implied warranties,
 21
      Plaintiffs and members of the Classes of the Class Vehicles suffered an
 22

 23   ascertainable loss of money, property, and/or value of their Class Vehicles.
 24   Additionally, as a result of the Defect, Plaintiffs and members of the Classes were
 25
      harmed and suffered actual damages in that the Class Vehicles’ batteries are
 26

 27   substantially certain to fail before their expected useful life has run.
 28


                                                 -65-
                                                                                       COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 66 of 87 Page ID #:66


  1
            112. Honda’s actions, as complained of herein, breached the implied
  2

  3   warranty that the Class Vehicles were of merchantable quality and fit for such use

  4   in violation of the Uniform Commercial Code and relevant state law.
  5
            113. Plaintiffs and members of the Class have complied with all
  6

  7   obligations under the warranty, or otherwise have been excused from performance

  8   of said obligations as a result of Honda’s conduct described herein.
  9
            114. Plaintiffs and members of the Class were not required to notify Honda
 10

 11   of the breach because affording Honda a reasonable opportunity to cure its breach
 12   of warranty would have been futile. Honda was also on notice of the Defect from
 13
      the complaints and service requests it received from Plaintiffs and the Class
 14

 15   members, from repairs and/or replacements of the batteries or components thereof,
 16   and through other internal sources, including manufacturer communications
 17
      regarding defective batteries, and a battery collection program.
 18

 19         115. Plaintiffs and the other Class Members have had sufficient direct
 20   dealings with either Defendants or its agents, including its authorized dealerships,
 21
      to establish privity with Defendants. Throughout the sales process, Honda
 22

 23   communicated directly with Plaintiffs and Class Members through its agents such
 24   as their authorized dealerships. In addition, Honda directly communicated with
 25
      Plaintiffs and Class Members through its advertising, including television ads,
 26

 27   print ads, and online presence. The express warranty is provided by Honda directly
 28
      to Plaintiffs and the Class. Defendants engaged in substantial conduct that

                                                -66-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 67 of 87 Page ID #:67


  1
      functionally places them in the role of direct seller, and Plaintiffs and other Class
  2

  3   Members relied on Honda’s direct representations regarding the quality, reliability,

  4   and functionality of the Class Vehicles in making their purchasing decisions.
  5
            116. Regardless, privity is not required here. Plaintiffs and the Class are the
  6

  7   intended third-party beneficiaries of contracts between Honda and its dealers. The

  8   dealerships were never intended to be the ultimate consumers of the Class
  9
      Vehicles. They have no rights under the warranty agreements Defendants provided
 10

 11   with the Class Vehicles—those inure to the consumer end-users only. Honda also
 12   understood Plaintiffs and Class Members expected the vehicles they purchased
 13
      would provide reliable transportation, be free from known defects and generally
 14

 15   not function as a safety hazard. Indeed, Honda delivered the Class Vehicles to
 16   Plaintiffs and other Class Members to meet those requirements.
 17
            117. As a direct and proximate cause of Honda’s breach, Plaintiffs and
 18

 19   members of the Class suffered damages and continue to suffer damages, including
 20   economic damages at the point of sale or lease and diminution of value of their
 21
      Class Vehicles. Additionally, Plaintiffs and members of the Class have incurred or
 22

 23   will incur economic damages at the point of repair in the form of the cost of repair
 24   as well as additional losses.
 25
            118. As a direct and proximate result of Honda’s breach of the implied
 26

 27   warranty of merchantability, Plaintiffs and members of the Class have been
 28
      damaged in an amount to be proven at trial.

                                                 -67-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 68 of 87 Page ID #:68


  1
                            THIRD CAUSE OF ACTION
  2                          COMMON LAW FRAUD
  3    (By Plaintiffs on Behalf of the Nationwide Class and, in the alternative,
         by Plaintiffs Mastrangelo and Vasquez on behalf of the California
  4                                    Subclass)
  5
            119. Plaintiffs and the Class incorporate by reference each preceding and
  6

  7   succeeding paragraph as though fully set forth at length herein.

  8         120. Plaintiffs bring this claim on behalf of themselves and on behalf of the
  9
      Nationwide Class and, in the alternative, on behalf of the state subclass.
 10

 11         121. Honda committed fraud by failing to disclose and actively concealing,
 12   at the point of sale and otherwise, that the batteries in Class Vehicles are defective
 13
      and pose a safety hazard. Through its authorized dealerships, website, and other
 14

 15   marketing materials, Honda concealed the truth about the Defect, intending for
 16   Plaintiffs and the Class to rely—which they did.
 17
            122. A reasonable consumer would not have expected the battery to suffer
 18

 19   from the defect described herein. Plaintiffs and the members of the Class did not
 20   know of the facts which were concealed from them by Honda. Moreover, as
 21
      consumers, Plaintiffs and the members of the Class did not, and could not, unravel
 22

 23   the deception on their own. Defendants omitted information about the Battery
 24   Defect on their websites and marketing materials, as well as through oral
 25
      communication through their authorized dealerships at the point of sale and point
 26

 27   of service and repair.
 28


                                                 -68-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 69 of 87 Page ID #:69


  1
            123. Honda had a duty to disclose the Defect. Honda had such a duty
  2

  3   because the true facts were known and/or accessible only to it and because it knew

  4   these facts were not known or reasonably discoverable by Plaintiffs or the
  5
      members of the Class.
  6

  7         124. As a direct and proximate result of Honda’s conduct, Plaintiffs and

  8   members of the Class have been harmed in that they purchased Class Vehicles they
  9
      otherwise would not have, paid more for Class Vehicles than they otherwise
 10

 11   would, paid for battery diagnoses, repairs, and replacements, towing, and/or rental
 12   cars, and are left with Class Vehicles of diminished value and utility because of the
 13
      defect. Meanwhile, Honda has sold more Class Vehicles than it otherwise could
 14

 15   have and charged inflated prices for Class Vehicles, unjustly enriching itself
 16   thereby.
 17
            125. Based on the foregoing, Plaintiffs are entitled to all remedies
 18

 19   available, including refunds, actual damages, liquidated damages, punitive
 20   damages, attorney fees and other reasonable costs. Plaintiffs and Class members
 21
      request that the Court award equitable relief, including an order requiring Honda to
 22

 23   adequately disclose and repair the Battery Defect and an order enjoining Honda
 24   from selling its vehicles with the defective batteries in the future.
 25
            126. Honda’s acts and omissions were done wantonly, maliciously,
 26

 27   oppressively, deliberately, with intent to defraud; in reckless disregard of the rights
 28
      of Plaintiffs and the classes; and to enrich themselves. Their misconduct warrants

                                                 -69-
                                                                                       COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 70 of 87 Page ID #:70


  1
      an assessment of punitive damages in an amount sufficient to punish them and
  2

  3   deter such conduct in the future, which amount shall be determined according to

  4   proof at trial.
  5

  6                          FOURTH CAUSE OF ACTION
  7                           Violations of the Song-Beverly
                                 Consumer Warranty Act
  8                          for Breach of Express Warranty
  9                          (Cal. Civ. Code §§ 1790-1795.8)
       (by Plaintiffs Mastrangelo and Vasquez on behalf of the California Subclass)
 10

 11          127. Plaintiffs incorporate by reference each preceding paragraph as
 12   though fully set here in.
 13
             128. Plaintiffs Mastrangelo and Vasquez bring this claim individually and
 14

 15   on behalf of the California Subclass.
 16          129. Plaintiffs Mastrangelo and Vasquez and the California Subclass
 17
      members who purchased or leased the Class Vehicles are “buyers” within the
 18

 19   meaning of Cal. Civ. Code § 1791(b).
 20          130. The Class Vehicles are “consumer goods” within the meaning of Cal.
 21
      Civ. Code § 1791(a).
 22

 23          131. Honda is a “manufacturer” of the Class Vehicles within the meaning
 24   of Cal. Civ. Code. § 1791(j).
 25
             132. Honda made express warranties to Plaintiffs and the California
 26

 27   Subclass within the meaning of Cal. Civ. Code. §§ 1791.2 & 1793.2(d).
 28


                                              -70-
                                                                                    COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 71 of 87 Page ID #:71


  1
            133. Honda breached these express warranties by selling and leasing
  2

  3   defective Class Vehicles that required repair or replacement. Despite a reasonable

  4   number of attempted repairs across the Class, Honda has failed to adequately repair
  5
      the Defect.
  6

  7         134. Defendants’ warranty limitations as to time and mileage limits are

  8   unenforceable because they knowingly sold a defective product while concealing
  9
      said defect from purchasers. Defendants compounded their unfair and deceptive
 10

 11   behavior post sale when they continued to conceal the cause of the Defect, thus
 12   ensuring further damage to the Class Vehicles and increased costs to Class
 13
      members. Plaintiffs had no meaningful choice in determining these warranty
 14

 15   limitations, the terms of which unreasonably favored Defendants. A gross disparity
 16   in bargaining power existed between Defendants and the Class Members, and
 17
      Defendants knew or should have known that the Class Vehicle was defective at the
 18

 19   time of sale and that the battery was substantially certain to fail and otherwise
 20   impact the utility and safety of the Class Vehicles.
 21
            135. Honda has failed to promptly replace or buy back the vehicles of
 22

 23   Plaintiffs and the proposed California Subclass as required under Cal. Civ. Code. §
 24   1793.2(d)(2).
 25
            136. As a direct and proximate result of Honda’s breach of its express
 26

 27   warranties, Plaintiffs Mastrangelo and Vasquez and the California Subclass
 28
      received goods in a condition that substantially impairs their value to Plaintiffs and

                                                -71-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 72 of 87 Page ID #:72


  1
      the other Subclass members. Plaintiffs Mastrangelo and Vasquez and the Subclass
  2

  3   members have been damaged as a result of, among other things, overpaying for the

  4   Class Vehicles, the diminished value of the Class Vehicles, the Class Vehicles’
  5
      malfunctioning, out-of-pocket costs incurred, actual and potential increased
  6

  7   maintenance and repair costs, and actual and potential increased insurance costs.

  8           137. Pursuant to Cal. Civ. Code. §§ 1793.2 & 1794, Plaintiffs Mastrangelo
  9
      and Vasquez and the California Subclass are entitled to damages and other legal
 10

 11   and equitable relief, including, at their election, the purchase price of the Class
 12   Vehicles or the overpayment or diminution in value of their Class Vehicles as well
 13
      as reimbursement of out-of-pocket expenses incurred as a result of the Defect.
 14

 15           138. Pursuant to Cal. Civ. Code. § 1794(d), (e) Plaintiffs Mastrangelo and
 16   Vasquez and the California Subclass are entitled to reasonable costs and attorneys’
 17
      fees.
 18

 19                            FIFTH CAUSE OF ACTION
                              Violations of the Song-Beverly
 20                              Consumer Warranty Act
 21                          for Breach of Implied Warranty
                             (Cal. Civ. Code §§ 1790-1795.8)
 22    (by Plaintiffs Mastrangelo and Vasquez on behalf of the California Subclass)
 23
              139. Plaintiffs incorporate by reference each preceding paragraph as
 24

 25   though fully set forth herein.
 26
              140. Plaintiffs Mastrangelo and Vasquez bring this claim individually and
 27
      on behalf of the California Subclass.
 28


                                                 -72-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 73 of 87 Page ID #:73


  1
            141. Plaintiffs Mastrangelo and Vasquez and the California Subclass
  2

  3   members who purchased or leased the Class Vehicles are “buyers” within the

  4   meaning of Cal. Civ. Code. § 1791(b).
  5
            142. The Class Vehicles are “consumer goods” within the meaning of Cal.
  6

  7   Civ. Code. § 1791(a).

  8         143. Honda is a “manufacturer” of the Class Vehicles within the meaning
  9
      of Cal. Civ. Code. § 1791(j).
 10

 11         144. Honda impliedly warranted to Plaintiff Vasquez that Class Vehicle
 12   was “merchantable” within the meaning of Cal. Civ. Code. §§ 1791.2 & 1792.
 13
            145. Section 1791.1(a) provides that: “Implied warranty merchantability”
 14

 15   or “implied warranty that goods are merchantable” means that the consumer goods
 16   must meet each of the following:
 17
                      (1) Pass without objection in the trade under the contract
 18

 19                      description;
 20                   (2) Are fit for the ordinary purposes for which such goods are used;
 21
                      (3) Are adequately contained, packaged, and labelled;
 22

 23                   (4) Conform to the promises or affirmations of fact made on the
 24                      container or label.
 25

 26         146. The Defect in the Class Vehicles is present in them when sold and
 27
      substantially certain to manifest. The Class Vehicles would not pass without
 28


                                               -73-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 74 of 87 Page ID #:74


  1
      objection in the automotive trade because the Defect causes substantially all of the
  2

  3   vehicles to experience battery drain and failure that impedes safe and legal driving.

  4   The Defect thus affects the central functionality of the vehicle and poses a serious
  5
      safety risk to driver and passenger safety, leading to hundreds of dollars in repair
  6

  7   expenses, out of pocket costs to purchase mobile jump packs or roadside

  8   assistance, and time-consuming and stressful service calls.
  9
            147. Because the Defect creates an unreasonable risk to driver and
 10

 11   passenger safety, and because the Defect impedes safe and legal driving, the Class
 12   Vehicles are not fit for the ordinary purposes for which such vehicles are used.
 13
            148. Class Vehicles are not adequately labelled because the labelling fails
 14

 15   to disclose the Defect and does not advise the California Subclass of the Defect.
 16         149. Any attempt by Honda to disclaim its implied warranty obligations
 17
      under the Song-Beverly Act is ineffective due to its failure to adhere to Sections
 18

 19   1792.3 and 1792.4. Those sections of the Civil Code provide that, in order to
 20   validly disclaim the implied warranty of merchantability, a manufacturer must “in
 21
      simple and concise language” state each of the following: “(1) The goods are being
 22

 23   sold on an ‘as is’ or ‘with all faults’ basis. (2) The entire rise as to the quality and
 24   performance of the goods is with the buyer. (3) Should the goods prove defective
 25
      following their purchase, the buyer and not the manufacturer, distributor, or retailer
 26

 27   assumes the entire cost of all necessary servicing or repair.” Cal. Civ. Code. §
 28


                                                  -74-
                                                                                        COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 75 of 87 Page ID #:75


  1
      1792.4(a). Honda’s attempted implied warranty disclaimer does not conform to
  2

  3   these requirements.

  4         150. The Defect deprived Plaintiffs Mastrangelo and Vasquez and the
  5
      California Subclass of the benefit of their bargain and has resulted in Class
  6

  7   Vehicles being worth less than what Plaintiffs and members of the California

  8   Subclass paid.
  9
            151. As a direct and proximate result of Honda’s breach of its implied
 10

 11   warranties, Plaintiffs Mastrangelo and Vasquez and the California Subclass
 12   received goods in a condition that substantially impairs their value to Plaintiffs and
 13
      the other Subclass members. Plaintiffs Mastrangelo and Vasquez and the Subclass
 14

 15   members have been damaged as a result of, among other things, overpaying for the
 16   Class Vehicles, the diminished value of the Class Vehicles, the Class Vehicles’
 17
      malfunctioning battery, out-of-pocket costs incurred, actual and potential increased
 18

 19   maintenance and repair costs, and actual and potential increased insurance costs.
 20         152. Pursuant to Cal. Civ. Code. §§ 1791.1(d) & 1794, Plaintiffs
 21
      Mastrangelo and Vasquez and the California Subclass are entitled to damages and
 22

 23   other legal and equitable relief, including, at their election, the purchase price of
 24   the Class Vehicles or the overpayment or diminution in value of their Class
 25
      Vehicles as well as reimbursement of out-of-pocket expenses incurred as a result
 26

 27   of the Defect.
 28


                                                 -75-
                                                                                       COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 76 of 87 Page ID #:76


  1
              153. Pursuant to Cal. Civ. Code. § 1794(d), (e) Plaintiffs Mastrangelo and
  2

  3   Vasquez and the California Subclass are entitled to reasonable costs and attorneys’

  4   fees.
  5
                                SIXTH CAUSE OF ACTION
  6                    Violations of the California Legal Remedies Act
  7                                        (“CLRA”)
                               (Cal. Civ. Code. §§ 1750—1785)
  8      (by Plaintiffs Mastrangelo and Vasquez, Individually and on Behalf of the
  9                                   California Subclass)

 10           154. Plaintiffs incorporate by reference each preceding paragraph as
 11
      though fully set forth herein.
 12

 13           155. Plaintiffs Mastrangelo and Vasquez bring this claim on behalf of
 14   themselves and the California Subclass.
 15
              156. Defendants are “persons” within the meaning of the Cal. Civ. Code. §
 16

 17   1761(c).
 18           157. Plaintiffs Mastrangelo and Vasquez, as well as members of the
 19
      California Subclass, are “consumers” as defined under Cal. Civ. Code. § 1761(d).
 20
 21           158. Class Vehicles are “goods” as defined under Cal. Civ. Code §
 22   1761(a).
 23
              159. The CLRA proscribes “unfair methods of competition and unfair or
 24

 25   deceptive acts or practices undertaken by any person in a transaction intended to
 26
      result or which results in the sale or lease of goods or services to any consumer.”
 27
      Cal. Civ. Code. § 1770(a).
 28


                                                -76-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 77 of 87 Page ID #:77


  1
            160. Honda engaged in unfair and/or deceptive acts in violation of the
  2

  3   CLRA principally because it intentionally or negligently concealed and suppressed

  4   material facts concerning the Defect affecting the batteries of the Class Vehicles.
  5
      Defendants accomplished this by failing to disclose the known risk of the battery
  6

  7   draining without warning, denying warranty claims arising from the Defect, and

  8   denying the existence of the Defect. Honda’s conduct violated at least the
  9
      following CLRA provisions:
 10

 11                a. Honda represented that the Class Vehicles have characteristics,
 12                   uses, or benefits that they do not have, which is in violation of §
 13
                      1770(a)(5);
 14

 15                b. Honda represented that the Class Vehicles are of a particular
 16                   standard, quality, or grade when, in fact, they are not, which is in
 17
                      violation of § 1770(a)(7);
 18

 19                c. Honda advertised its Class Vehicles with the intent not to sell them
 20                   as advertised, which is in violation of § 1770(a)(9);
 21
                   d. Honda represents that its Class Vehicles have been supplied in
 22

 23                   accordance with a previous representation when they have not,
 24                   which is in violation of § 1770(a)(16); and
 25
                   e. Honda inserts an unconscionable provision into its warranty in
 26

 27                   violation of § 1770(a)(19).
 28


                                                -77-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 78 of 87 Page ID #:78


  1
            161. Honda’s unfair and/or deceptive acts or practices repeatedly occurred
  2

  3   in its trade or business, were capable of deceiving a substantial portion of the

  4   purchasing public, and created a serious safety hazard for the public.
  5
            162. Honda knew, should have known, or was reckless in not knowing that
  6

  7   the Class Vehicles were defective, would fail prematurely, and were not suitable

  8   for their intended use.
  9
            163. Honda was under a duty to Plaintiffs Mastrangelo and Vasquez and
 10

 11   the California Subclass members to disclose the defective nature of the Class
 12   Vehicles and the Defect because:
 13
                   a. The facts that Honda misrepresented to and concealed from
 14

 15                   Plaintiffs Mastrangelo and Vasquez and the other California
 16                   Subclass members are material because a reasonable consumer
 17
                      would have considered them to be important in deciding whether
 18

 19                   to purchase or lease their Class Vehicles or pay a lesser price for
 20                   them.
 21
                   b. The Defect poses a serious risk and affects the central functionality
 22

 23                   of the vehicle because a vehicle with battery failure cannot be
 24                   driven and may strand motorists in unsafe conditions.
 25
            164. In failing to disclose the material Defect, Honda has knowingly and
 26

 27   intentionally concealed material facts in breach of its duty to disclose.
 28


                                                -78-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 79 of 87 Page ID #:79


  1
            165. Plaintiffs Mastrangelo and Vasquez and the California Subclass have
  2

  3   suffered injury in fact and actual damages resulting from Honda’s material

  4   misrepresentations and omissions, including by paying an inflated purchase price
  5
      for their Class Vehicles and incurring additional out-of-pocket expenses to deal
  6

  7   with the Defect. Had Plaintiffs Mastrangelo and Vasquez and the California

  8   Subclass known about the defective nature of the Class Vehicles and the Defect,
  9
      they would not have purchased or leased their Class vehicles or would have paid
 10

 11   less in doing so.
 12         166. As a direct and proximate result of Honda’s unfair and deceptive
 13
      conduct, therefore, Plaintiffs Mastrangelo and Vasquez and the California Subclass
 14

 15   have been harmed.
 16         167. This cause of action seeks injunctive relief and monetary damages.
 17
      Plaintiff Vasquez—on behalf of herself and the California Subclass—sent a
 18

 19   demand letter to Defendants via certified mail on or about September 29, 2020,
 20   pursuant to the requirements of the CLRA in order to provide the notice required
 21
      by Cal. Civ. Code. § 1782(a). The CLRA letter advised Defendants that they are in
 22

 23   violation of the CLRA and must correct, replace or otherwise remedy the Class
 24   Vehicles alleged to be in violation of Cal. Civ. Code. § 1770 as a result of the
 25
      Defect. Defendants were further advised therein that in the event the relief
 26

 27   requested was not provided within thirty (30) days, Plaintiff would amend the
 28
      complaint to include a CLRA claim with a request for monetary damages. Over 30

                                                -79-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 80 of 87 Page ID #:80


  1
      days have now passed, and Defendants did not correct, replace, or otherwise
  2

  3   remedy the Class Vehicles and issues alleged in Plaintiff’s CLRA notice or this

  4   complaint within the statutorily prescribed 30-day period. Plaintiffs, therefore, seek
  5
      both injunctive relief and monetary damages (including compensatory and punitive
  6

  7   damages) against Defendants pursuant to the CLRA, Cal. Civ. Code. §§ 1781 and

  8   1782.
  9
              168. Plaintiffs further seeks an order awarding costs of court and attorneys’
 10

 11   fees pursuant to Cal. Civ. Code § 1780(e).
 12           169. Plaintiff Mastrangelo and Vasquez’s CLRA letter venue declarations
 13
      are attached hereto as Exhibit B in accordance with Cal. Civ. Code §§ 1780(d).
 14

 15                           SEVENTH CAUSE OF ACTION
                     Violations of the California Unfair Competition Law
 16                                         ("UCL”)
 17                        (Cal. Civ. & Prof. Code §§ 17200-17210)
         (Plaintiffs Mastrangelo and Vasquez on Behalf of the California Subclass)
 18

 19           170. Plaintiffs incorporate by reference each preceding paragraph as
 20   though fully set forth herein.
 21
              171. Plaintiffs Mastrangelo and Vasquez bring this claim individually and
 22

 23   on behalf of the California Subclass.
 24           172. The UCL proscribes acts of unfair competition, including “any
 25
      unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue
 26

 27   or misleading advertising.” Cal. Bus. & Prof. Code § 17200. Honda’s conduct
 28
      violates each of these prohibitions.

                                                -80-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 81 of 87 Page ID #:81


  1
                                       Unlawful Conduct
  2

  3         173. Honda’s conduct is unlawful because, as set forth herein, it violates

  4   the Song-Beverly Consumer Warranty Act and the CLRA, among other laws.
  5
            174. Honda is aware of the Defect, which renders the Class Vehicles
  6

  7   unreasonably susceptible to battery failure. Despite this knowledge, Honda sold the

  8   Class Vehicles to Plaintiffs Mastrangelo and Vasquez and the California Subclass;
  9
      refused to notify Plaintiffs Mastrangelo and Vasquez and the California Subclass
 10

 11   of the Defect; and refused to remediate the Class Vehicles to eliminate the Defect.
 12                                     Unfair Conduct
 13
            175. Honda’s conduct is unfair because it violated California’s public
 14

 15   policy, including that legislatively declared in the Song-Beverly Consumer
 16   Warranty Act, which requires a manufacturer to ensure that goods it places on the
 17
      market are fit for their ordinary and intended purposes. The Defect impedes safe
 18

 19   and lawful driving of the Class Vehicles.
 20         176. Honda acted in an immoral, unethical, oppressive, and unscrupulous
 21
      manner, in at least the following respects:
 22

 23                a. Selling Plaintiffs and California Subclass members defective Class
 24                   Vehicles;
 25
                   b. Failing to disclose the Defect despite the opportunity to do so in
 26

 27                   numerous locations that people in the market for a vehicle would be
 28
                      likely to encounter;

                                                  -81-
                                                                                    COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 82 of 87 Page ID #:82


  1
                   c. Directing and furnishing replacement parts it knew would not
  2

  3                   adequately remedy the defect, and repairing defective parts with

  4                   more defective parts and otherwise failing to adequately remedy the
  5
                      Defect during the warranty period;
  6

  7                d. Failing to exercise adequate quality control and due diligence over

  8                   the Class Vehicles before placing them on the market; and
  9
                   e. Failing to acknowledge the scope and severity of the Defect, which
 10

 11                   poses serious safety concerns, and refusing to acknowledge the
 12                   Class Vehicles are defective and failing to provide adequate relief
 13
                      to Plaintiffs and California Subclass members.
 14

 15
            177. The gravity of the harm resulting from Honda’s unfair conduct
 16
      outweighs any potential utility of the conduct. The practice of selling defective
 17

 18   Class Vehicles without providing an adequate remedy to cure the Defect harms the
 19
      public at large and is part of a common and uniform course of wrongful conduct.
 20
            178. There are reasonably available alternatives that would further Honda’s
 21

 22   business interests in increasing sales and preventing false warranty claims. For
 23
      example, Honda could have: (a) acknowledged the Defect and provided a
 24
      permanent, effective fix for the Defect, and/or (b) disclosed the Defect prior to
 25

 26   prospective consumers’ purchases.
 27

 28


                                                -82-
                                                                                    COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 83 of 87 Page ID #:83


  1
            179. The harm from Honda’s unfair conduct was not reasonably avoidable
  2

  3   by consumers. The Class Vehicles all suffer from the Defect, and Honda has failed

  4   to disclose it. Plaintiffs Mastrangelo and Vasquez and the California Subclass did
  5
      not know of and had no reasonable means of discovering the Defect.
  6

  7                                   Fraudulent Conduct

  8         180. Honda’s conduct is fraudulent in violation of the UCL. Honda’s
  9
      fraudulent acts include knowingly and intentionally concealing from Plaintiffs
 10

 11   Mastrangelo and Vasquez and the California Subclass the existence of the Defect
 12   and falsely marketing and misrepresenting the Class Vehicles as being functional
 13
      and not possessing a defect that impedes safe and lawful driving.
 14

 15         181. Honda’s misrepresentations and omissions alleged herein caused
 16   Plaintiffs and the California Subclass to purchase or lease their Class Vehicles or
 17
      pay more than they would have had Honda disclosed the Defect.
 18

 19         182. At all relevant times, Honda had a duty to disclose the Defect because
 20   it had superior and exclusive knowledge of the Defect, which affects the central
 21
      functionality of the vehicle and creates a safety risk for drivers and passengers, and
 22

 23   because Honda made partial representations about the reliability, quality, and
 24   safety of the Class Vehicles but failed to fully disclose the Defect.
 25
            183. Accordingly, Plaintiffs Mastrangelo and Vasquez and the California
 26

 27   Subclass have suffered injuries in fact, including lost money or property, as a result
 28
      of Honda’s unlawful, unfair, and fraudulent acts. Absent these acts, Plaintiffs

                                                -83-
                                                                                     COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 84 of 87 Page ID #:84


  1
      Mastrangelo and Vasquez and the California Subclass would not have purchased or
  2

  3   leased their Class Vehicles at the prices they paid or would not have purchased or

  4   leased them at all.
  5
            184. Plaintiffs Mastrangelo and Vasquez and the California Subclass seek
  6

  7   appropriate relief under the UCL, including such orders as may be necessary: (a) to

  8   enjoin Honda from continuing its unlawful, unfair, and fraudulent acts or practices,
  9
      and (b) to restore Plaintiffs and the California Subclass any money Honda acquired
 10

 11   by its unfair competition, including restitution. Plaintiffs also seeks reasonable
 12   attorneys’ fees and expenses under applicable law
 13
                             EIGHTH CAUSE OF ACTION
 14                              UNJUST ENRICHMENT
 15     (By Plaintiffs on Behalf of the Nationwide Class, and, in the alternative, by
         Plaintiffs Mastrangelo and Vasquez on behalf of the California Subclass)
 16

 17         185. Plaintiffs and the Class incorporate by reference each preceding and
 18   succeeding paragraph—as though fully set forth herein.
 19
            186. Plaintiffs bring this claim on behalf of themselves and on behalf of the
 20
 21   Nationwide Class and, in the alternative, on behalf of their respective state
 22   subclasses.
 23
            187. This claim is pled in the alternative to Plaintiffs’ contract-based
 24

 25   claims.
 26

 27

 28


                                                 -84-
                                                                                       COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 85 of 87 Page ID #:85


  1
            188. Defendants knew or should have known that Plaintiffs and the Class
  2

  3   paid for the Class Vehicles with the expectation that they would perform as

  4   represented and were free from defects.
  5
            189. Plaintiffs and the Class conferred substantial benefits on Defendants
  6

  7   by purchasing the defective Class Vehicles. Defendants knowingly and willingly

  8   accepted and enjoyed those benefits.
  9
            190. Defendants’ retention of these benefits is inequitable.
 10

 11         191. As a direct and proximate cause of Defendants’ unjust enrichment,
 12   Plaintiffs and the Class are entitled to an accounting, restitution, attorneys’ fees,
 13
      costs and interest.
 14

 15

 16                                    RELIEF SOUGHT
 17
            WHEREFORE, Plaintiffs pray for judgment as follows:
 18

 19         A.     Determine that the claims alleged herein may be maintained as a class
 20                action under Rule 23 of the Federal Rules of Civil Procedure, and
 21
                   issue an order certifying the Class(es) as defined above;
 22

 23         B.     Appoint Plaintiffs as the representatives of the Class and their counsel
 24                as Class Counsel;
 25
            C.     Award all actual, general, special, incidental, statutory, punitive, and
 26

 27                consequential damages to which Plaintiffs and Class members are
 28
                   entitled;

                                                 -85-
                                                                                       COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 86 of 87 Page ID #:86


  1
            D.      Award pre-judgment and post-judgment interest on such monetary
  2

  3                 relief;

  4         E.      Grant appropriate injunctive and/or declaratory relief, including,
  5
                    without limitation, an order that requires Defendants’ to repair, recall,
  6

  7                 and/or replace the Class Vehicles and to extend the applicable

  8                 warranties to a reasonable period of time, or, at a minimum, to
  9
                    provide Plaintiffs and Class members with appropriate notice
 10

 11                 regarding the existence and cause of the Defect;
 12         F.      Award reasonable attorney’s fees and costs; and
 13
            G.      Grant such further relief that this Court deems appropriate.
 14

 15                                  JURY DEMAND
 16         Plaintiffs and the Class members hereby demand trial by jury of all
 17   issues triable as of right by jury.
 18   Dated: February 8, 2021.
 19                                           Respectfully submitted,
 20                                           BAIRD LAW FIRM,
 21
                                              /s/ William A. Baird
 22                                           William A. Baird, Esq.
 23                                           w.baird.law@gmail.com
                                              2625 Townsgate Road, 330
 24                                           Westlake Village, Ca. 91361
 25                                           Telephone: (805)-267-1209
 26
                                              MIGLIACCIO & RATHOD LLP
 27                                           Nicholas A. Migliaccio *
 28                                           Jason S. Rathod *

                                                 -86-
                                                                                      COMPLAINT
Case 2:21-cv-01150-PA-MRW Document 1 Filed 02/08/21 Page 87 of 87 Page ID #:87


  1
                                         412 H Street NE, Suite 302
  2                                      Washington, D.C. 20002
  3                                      Tel: (202) 470-3520
                                         Email: nmigliaccio@classlawdc.com
  4                                      Email: jrathod@classlawdc.com
  5
                                         LEVIN SEDRAN BERMAN LLP
  6                                      Daniel C. Levin *
  7                                      Charles E. Schaffer *
                                         Nicholas J. Elia *
  8                                      510 Walnut Street, Suite 500
  9                                      Philadelphia, PA 19106
                                         Phone: (215) 592-1500
 10                                      Fax: (215) 592-4663
 11                                      Email: dlevin@lfsblaw.com
                                               cschaffer@lfsblaw.com
 12                                            nelia@lfsblaw.com
 13

 14                                      Attorneys for Plaintiffs

 15                                      * pro hac vice admission to be sought

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26

 27

 28


                                           -87-
                                                                                 COMPLAINT
